Exhibit 10.1

Execution Version

PURCHASE AND SALE AGREEMENT

 

between

 

CEP MID-CONTINENT LLC,

MID-CONTINENT OILFIELD SUPPLY, L.L.C.,

and

NORTHEAST SHELF ENERGY, L.L.C.,

 

as Sellers

 

and

 

GATEWAY RESOURCES U.S.A, INC.,

 

as Buyer

 

Dated as of June 15, 2016

 



{00239086.2}

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

ARTICLE I. DEFINITIONS AND RULES OF CONSTRUCTION


1 

 

 

Section 1.1       Definitions


1 

Section 1.2       Rules of Construction


11 

 

 

ARTICLE II. PURCHASE AND SALE


11 

 

 

Section 2.1       Purchase and Sale of Company Assets


11 

 

 

ARTICLE III. CONSIDERATION


11 

 

 

Section 3.1       Consideration


11 

Section 3.2       Adjustments to the Base Purchase Price


12 

Section 3.3       Closing Statement


12 

Section 3.4       Closing Payment


12 

Section 3.5       Post-Closing Adjustment


12 

Section 3.6       Payments and Reimbursements


14 

Section 3.7       Purchase Price Allocation


14 

 

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES RELATING TO SELLERS


15 

 

 

Section 4.1       Organization of Seller


15 

Section 4.2       Authorization; Enforceability


15 

Section 4.3       No Conflict; Consents


15 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY ASSETS


16 

 

 

Section 5.1       No Conflict; Consents


16 

Section 5.2       Litigation


16 

Section 5.3       Taxes


16 

Section 5.4       Material Contracts


17 

Section 5.5       Compliance with Laws; Permits


17 

Section 5.6       Preferential Purchase Rights


17 

Section 5.7       Payment of Royalties


17 

Section 5.8       Current Commitments


18 

Section 5.9       Brokers’ Fees


18 

 

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES RELATING TO BUYER


18 

 

 

Section 6.1       Organization of Buyer


18 

Section 6.2        Authorization; Enforceability


18 

Section 6.3       No Conflict; Consents


18 

Section 6.4       Litigation


19 

Section 6.5       Brokers’ Fees


19 

Section 6.6       Financing; Resources and Other Capabilities


19 

Section 6.7       Buyer’s Independent Investigation


19 

Section 6.8       Independent Evaluation


19 

Section 6.9       Regulatory


19 





i

--------------------------------------------------------------------------------

 



ARTICLE VII. TITLE AND ENVIRONMENTAL EXAMINATION


20 

 

 

Section 7.1       Access


20 

Section 7.2       Environmental and Title Review


20 

Section 7.3       Indemnity


20 

 

 

ARTICLE VIII. INTERIM OPERATIONS


20 

 

 

Section 8.1       Operations Prior to Closing


20 

Section 8.2       Restricted Activities


21 

Section 8.3       Casualty Loss


21 

Section 8.4       Casualty Loss Limitation


22 

 

 

ARTICLE IX. OTHER PRE-CLOSING COVENANTS


22 

 

 

Section 9.1       Third-Party Approvals


22 

Section 9.2       Insurance


22 

Section 9.3       Replacement of Bonds, Letters of Credit and Guarantees


22 

 

 

ARTICLE X. CONDITIONS TO CLOSING

 

 

 

Section 10.1     Conditions to Obligations of Buyer to Closing


23 

Section 10.2     Conditions to the Obligations of Sellers to Closing


23 

 

 

ARTICLE XI. CLOSING


24 

 

 

Section 11.1     Closing Date


24 

Section 11.2     Closing Deliverables


24 

 

 

ARTICLE XII. TERMINATION


25 

 

 

Section 12.1     Termination


25 

Section 12.2     Effect of Termination


25 

Section 12.3     Other Provisions


26 

 

 

ARTICLE XIII. ASSUMPTION; INDEMNIFICATION AND WAIVERS


26 

 

 

Section 13.1     Assumed Obligations


26 

Section 13.2     Sellers’ Indemnity


26 

Section 13.3     Buyer’s Indemnity


27 

Section 13.4     Express Negligence Rule


27 

Section 13.5     Limitations on Liability


27 

Section 13.6     Procedures


30 

Section 13.7     Waiver of Consequential Damages


31 

Section 13.8     Waivers and Disclaimers


31 

Section 13.9     Exclusive Remedy and Release


33 

 

 

ARTICLE XIV. TAX MATTERS


33 

 

 

Section 14.1     Responsibility for Filing Tax Returns and Paying Taxes


33 

Section 14.2     Responsibility for Tax Audits


34 

Section 14.3     Tax Refunds


35 

Section 14.4     Transfer Taxes


35 

Section 14.5     Tax Treatment of Indemnities


35 

Section 14.6     Survival and Conflict


35 





ii

--------------------------------------------------------------------------------

 



ARTICLE XV. OTHER POST-CLOSING COVENANTS


35 

 

 

Section 16.1     Notices


36 

Section 16.2     Further Assurances


37 

Section 16.3     Fees and Expenses


37 

Section 16.4     Assignment


37 

Section 16.5     Rights and Obligations of Third Parties


38 

Section 16.6     Counterparts


38 

Section 16.7     Entire Agreement


38 

Section 16.8     Disclosure Schedules


38 

Section 16.9     Amendments


39 

Section 16.10   Publicity


39 

Section 16.11   Severability


39 

Section 16.12   Certain Remedies


39 

Section 16.13   Governing Law; Jurisdiction


40 

 

 

 

 

 

EXHIBITS AND SCHEDULES

Exhibits:

 

 

 

 

 

Exhibit A        -     Title and Environmental Defects Procedures

 

Exhibit B        -     Form of Assignment and Assumption Agreement

 

Exhibit C        -     Leases

 

Exhibit D        -     Wells

 

Exhibit E        -     Surface Interests

 

Exhibit F        -     Gathering Systems

 

Exhibit G        -     Owned Real Property

 

Exhibit H        -     Allocated Values

 

Exhibit I          -     Form of Deed

 

 

 

 

 

 

 

Schedules:

 

 

 

 

 

Schedule 1.1     -     Knowledge

 

Schedule 4.3     -     No Conflict; Consents -- Seller

 

Schedule 5.1     -     No Conflict; Consents -- Company Assets

 

Schedule 5.2     -     Litigation

 

Schedule 5.3     -     Taxes

 

Schedule 5.4     -     Material Contracts

 

Schedule 5.5(a) -    Compliance With Laws;

 

Schedule 5.5(b) -    Permits

 

Schedule 5.6     -     Preferential Purchase Rights

 

Schedule 5.7     -     Payment of Royalties

 

Schedule 5.8     -     Current Commitments

 

Schedule 9.2     -     Insurance

 

Schedule 9.3     -     Bonds, Letters of Credit and Guarantees

 

 

 



iii

--------------------------------------------------------------------------------

 



PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of June 15, 2016,
is by and between (i) CEP Mid-Continent LLC, a Delaware limited liability
company (the “Company”), (ii) Mid-Continent Oilfield Supply, L.L.C., an Oklahoma
limited liability company (“Midcon”), (iii) Northeast Shelf Energy, L.L.C., an
Oklahoma limited liability company (“Northeast” and collectively with the
Company and Midcon, the “Sellers”) and (iv) Gateway Resources U.S.A., Inc., an
Oklahoma corporation (“Buyer”).  Each Seller and Buyer is sometimes referred to
herein individually as a “Party” and they are sometimes collectively referred to
herein as the “Parties.”

Recitals:

The Sellers own and/or operate, certain oil and gas wells, leases and other
associated assets and interests in Washington County, Nowata County, Rogers
County, Tulsa County and Craig County, Oklahoma (collectively, the “Oklahoma
Counties”) and in Montgomery County and Labette County, Kansas (collectively,
the “Kansas Counties”).

Sellers desire to sell to Buyer, and Buyer desires to purchase from Sellers, the
Company Assets (as defined below), on and subject to the terms and conditions of
this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Parties agree as follows:

ARTICLE I.

DEFINITIONS AND RULES OF CONSTRUCTION

Section 1.1Definitions.  Capitalized terms used throughout this Agreement and
not defined in this Section 1.1 have the meanings ascribed to them elsewhere in
this Agreement or in the Schedules or Exhibits, including Section 1 of
Exhibit A.  As used herein, the following terms shall have the following
meanings:

 

“Adjustment Amount” is defined in Section 3.2.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with, such
specified Person through one or more intermediaries or otherwise.  For the
purposes of this definition, “control” means, where used with respect to any
Person, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have correlative meanings.

“Agreement” is defined in the preamble to this Agreement.

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement in the form attached hereto as Exhibit B.  



1

--------------------------------------------------------------------------------

 



“Assumed Obligations” means (A) all obligations and liabilities of any kind
whatsoever of Sellers arising from or relating to the Company Assets, whether
known or unknown, liquidated or contingent, which are deemed to have arisen,
accrued or are attributable to periods on or after the Effective Time, including
obligations and liabilities concerning:  (i) the use, ownership or operation of
the Company Assets; (ii) any obligations under or relating to any Contracts;
(iii) paying all obligations owed to working interest, royalty, overriding
royalty, net profits and other interest owners and operators relating to the
Company Assets, including their share of any revenues or proceeds attributable
to production or sales of Hydrocarbons; (iv) properly plugging, re-plugging and
abandoning the Wells; (v) any obligation or liability for the dismantling,
decommissioning, abandoning and removing of the Wells or Equipment; (vi) any
obligation or liability for the cleaning up, restoration and/or remediation of
the premises covered by or related to the Company Assets in accordance with
applicable Contracts and Laws, including all Environmental Laws; (vii)
furnishing makeup Hydrocarbons and/or settling and paying for Imbalances
according to the terms of applicable operating agreements, gas balancing
agreements, Hydrocarbons sales, processing, gathering or transportation
Contracts; and (viii) any obligation or liability regarding Permits and (B) all
obligations and liabilities of any kind whatsoever of Sellers arising from or
relating to the Company Assets, whether known or unknown, liquidated or
contingent, which are deemed to have arisen, accrued or are attributable to
periods prior to the Effective Time concerning:  (y) properly plugging,
re-plugging and abandoning the Wells; and (z) any obligation or liability for
the dismantling, decommissioning, abandoning and removing of the Wells or
Equipment.

“Base Purchase Price” is defined in Section 3.1.

“Burden” is defined in Section 5.7.

“Business Day” means any day that is not a Saturday, Sunday, or legal holiday in
the State of Texas and that is not otherwise a federal holiday in the United
States.

“Buyer” is defined in the preamble to this Agreement.

“Buyer Indemnified Parties” is defined in Section 13.2.

“Buyer’s Credits” means (without duplication) the sum of (i) proceeds received
by the Sellers and distributed to the Sellers prior to Closing that are
attributable to the sale of Hydrocarbons produced from the Company Assets on or
after the Effective Time and less amounts payable as royalties, overriding
royalties and other burdens measured by or payable out of such production, and
less severance taxes applicable to such production; (ii) the Resolved Defect
Amount; (iii) the amount of any reduction of the Base Purchase Price under
Sections 3(e)(i)(C) and 3(e)(ii)(D) of Exhibit A; (iv) an amount equal to the
Suspended Funds; and (v) except as expressly provided otherwise herein, any
other amount provided for elsewhere in this Agreement or otherwise agreed in
writing by the Parties.

“Casualty Loss” is defined in Section 8.3.

“Central Time” means Central Standard Time or Central Daylight Saving Time, as
applicable.



2

--------------------------------------------------------------------------------

 



“Claim” means both Direct Claims and Third-Party Claims, collectively and
individually.

“Claim Notice” is defined in Section 13.6(a).

“Closing” is defined in Section 11.1.

“Closing Date” is defined in Section 11.1.

“Closing Statement” is defined in Section 3.3.

“Closing Statement Arbitrator” is defined in Section 3.5(b).

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” is defined in the preamble to this Agreement.

“Company Assets” means:

(a)the oil and gas leases, oil, gas and mineral leases, fee mineral interests,
royalty interests, non-working and carried interests, operating rights and other
interests in land described or referred to in Exhibit C (collectively, the
“Leases”), together with all oil and gas pooling and unitization agreements,
declarations, designations and order relating to the Leases (such pooled or
unitized areas being, collectively, the “Units”);

(b)any and all oil and gas wells, salt water disposal wells, injection wells and
other wells and wellbores, whether abandoned, not abandoned, plugged or
unplugged, located on the Leases and in existence as of the Effective Date
(collectively, the “Wells”), that are identified on Exhibit D;

(c)all easements, rights-of-way, servitudes, surface and subsurface lease
agreements, surface use agreements and other rights or agreements related to the
use of the surface and subsurface, in each case to the extent used directly
relating to the operation of the Leases, Wells, Units and Gathering Systems,
including, without limitation, the interests described on Exhibit E (the
“Surface Interests”);

(d)the gathering systems described on Exhibit F (collectively, the “Gathering
Systems”);

(e)the owned real property described on Exhibit G (collectively, the “Owned Real
Property”);

(f)all Hydrocarbons produced and saved from, or allocable to, the Leases and the
Wells from and after the Effective Time (collectively, the “Sale Hydrocarbons”);

(g)all structures, facilities, wellheads, tanks, pumps, compressors, separators,
equipment, machinery, fixtures, flowlines, gathering lines, materials,
improvements, SCADA hardware and software, rolling stock and vehicles and any
other personal property used solely in the operation of the Leases, Units,
Wells, Gathering Systems or Surface Interests or otherwise

3

--------------------------------------------------------------------------------

 



located on the Owned Real Property (collectively, the “Personal Property”);

(h)all licenses, permits, contracts, pooling, unitization and communitization
agreements, operating agreements, processing agreements, division orders,
farm-in and farm-out agreements, rental agreements, equipment lease agreements
and all other agreements of any kind or nature, whether recorded or unrecorded,
set forth on Schedule 5.4, but insofar and only insofar as the foregoing solely
relate to the Leases, Units, Wells, Gathering Systems, Surface Interests or
Personal Property, the ownership and operation thereof, or the production,
treatment, sale, transportation, gathering, storage, sale or disposal of Sale
Hydrocarbons, water or other substances produced therefrom or associated
therewith (collectively, the “Specified Contracts”); and

(i)records that solely relate to the Leases, Surface Interests, Wells, Gathering
Systems, Sale Hydrocarbons, Contracts and Personal Property in the possession of
the Sellers (the “Records”).

“Confidentiality Agreement” means that certain confidentiality agreement, dated
as of April 20, 2016, between Buyer and the Company.

“Contracts” means any written and legally binding agreement, commitment, lease,
license or other written and legally binding contractual undertaking.

“Deed” means a Deed in the form attached hereto as Exhibit I.  

“Defect Deductible” means an amount equal to three percent (3.0%) of the Base
Purchase Price.

“Direct Claim” is defined in Section 13.6(d).

“Disclosure Schedules” means the schedules attached hereto.

“Dollars” and “$” mean the lawful currency of the United States.

“Effective Date” means August 1, 2016.

“Effective Time” means 7:00 a.m. Central Time on August 1, 2016.

“Environmental Laws” means all applicable Laws relating to health, safety, the
protection of the environment, natural resources, or threatened or endangered
species, pollution, or its impacts on human health, including those Laws
relating to the storage, handling and use of chemicals and other Hazardous
Substances and those relating to the generation, processing, treatment, storage,
transportation, disposal or other management thereof.

“Environmental Permits” means all Permits of Governmental Authorities required
by Environmental Laws for the conduct of the business of the Sellers relating to
the Company Assets.

“Estimated Adjustment Amount” is defined in Section 3.3.

“Estimated Purchase Price” is defined in Section 3.4.



4

--------------------------------------------------------------------------------

 



“Excluded Assets” means (i) all trade credits and all accounts, accounts
receivable, checks, funds, promissory notes, instruments and general intangibles
attributable to the Company Assets with respect to any period of time prior to
the Effective Time; (ii) all rights and interests of Sellers in respect of any
deposits, bonds, letters of credit or other type of security or credit support
posted by Sellers (including the right to request and receive any refunds
thereof); (iii) all rights and interests in and to any hedges or other
derivative contracts relating to Sellers; (iv) all of the Sellers’ and their
respective Affiliates’ proprietary computer software, technology, patents, and
trade secrets, proprietary or licensed copyrights, names, trademarks, logos and
other intellectual property; (v) claims of the Sellers for refund of or loss
carry forwards with respect to Taxes attributable to any period prior to the
Effective Time or Taxes attributable to Excluded Assets; (vi) furniture,
fixtures, computer equipment and other office furnishings owned by the Sellers
and/or their Affiliates; (vii) all documents and instruments of Sellers that may
be protected by an attorney-client privilege or that relate to any other
Excluded Asset, the transactions contemplated by this Agreement or any
transactions between any Seller or any of its Affiliates; (viii) data and other
information that cannot be disclosed or assigned to Buyer as a result of
confidentiality or similar arrangements; (ix) any and all research, valuation or
pricing information prepared by the Sellers or their respective Representatives
in connection with efforts to sell the Company Assets, including, but not
limited to bids received and information and correspondence in connection
therewith; and (x) any assets that are retained by Sellers pursuant to Sections
3(e)(i)(C) and 3(e)(ii)(B) of Exhibit A.  

“Final Settlement” is defined in Section 3.5(c)

“Fundamental Representations” means those representations and warranties of
Sellers set forth in Article IV and in Section 5.1,  Section 5.3 and Section
5.9.

“GAAP” means generally accepted accounting principles of the United States,
consistently applied.

“Gathering Systems” is defined in the definition of Company Assets.

“Governmental Authority” means any federal, state, municipal, local or similar
governmental authority, regulatory or administrative agency or court.

“Hazardous Substances” means any chemicals, constituents, fractions,
derivatives, compounds or other substances that are defined or regulated as
pollutants, contaminants, wastes, toxic substances, hazardous substances,
hazardous materials, radioactive materials or radioactive wastes or that may
form the basis of liability or obligations under any Environmental
Laws.  Hazardous Substances shall also expressly include petroleum substances
(and any components, fractions or derivatives thereof) and exploration and
production wastes.

“Hydrocarbons” means oil, gas, natural gas liquids, casinghead gas, coal bed
methane, condensate and other gaseous and liquid hydrocarbons or any combination
thereof.

“Imbalance” means over-production or under-production or over-deliveries or
under-deliveries on account of (a) any imbalance at the wellhead between the
amount of Hydrocarbons produced from a Well constituting part of the Company
Assets and allocable to the interests of the Sellers, and the shares of
production from the relevant Well that are actually taken by or delivered

5

--------------------------------------------------------------------------------

 



to or for the account of the Sellers and (b) any marketing imbalance between the
quantity of Hydrocarbons constituting part of the Company Assets and required to
be delivered by or to the Sellers under any Contracts relating to the purchase
and sale, gathering, transportation, storage, treating, processing, or marketing
of Hydrocarbons and the quantity of Hydrocarbons actually delivered by or to the
Sellers pursuant to the applicable Contracts.

“Indebtedness for Borrowed Money” means all obligations, including the principal
amount, plus any related accrued and unpaid interest, fees and prepayment
premiums or penalties, to any Person for borrowed money.  In addition, for the
avoidance of doubt, Indebtedness for Borrowed Money includes: (i) any
obligations, contingent or otherwise, under banker’s acceptance credit or
similar facilities (other than any letters of credit, performance bonds or
similar obligations entered into in the ordinary course of business consistent
with past practices); (ii) any obligations to pay the deferred purchase price of
property or services, except trade accounts payable and other current
liabilities arising in the ordinary course of business; (iii) any obligations
with respect to hedging, swaps or similar arrangements; (iv) any obligations to
pay rent or other payment amounts under leases that would be required to be
classified as a capital lease on a balance sheet prepared in accordance with
GAAP; and (v) any guaranty of any of the foregoing.

“Indemnified Party” is defined in Section 13.6(a).

“Indemnifying Party” is defined in Section 13.6(a).

“Indemnity Cap” means an amount equal to ten percent (10%) of the Base Purchase
Price.

“Indemnity Deductible” means an amount equal to three percent (3.0%) of the Base
Purchase Price.

“Individual Indemnity Threshold” is defined in Section 13.5(a).

“IRS” means the Internal Revenue Service of the United States.

“Kansas Counties” is defined in the recital of this Agreement.

“Knowledge” means, as to Sellers, the actual knowledge of those Persons listed
in Schedule 1.1 as of the date of this Agreement.

“Law” means any applicable statute, writ, law, rule, regulation, ordinance,
Order, judgment, injunction, award, determination or decree of a Governmental
Authority, in each case as in effect on and as interpreted on the date of this
Agreement.

“Leases” is defined in the definition of Company Assets.

“Legal Proceeding” means any and all proceedings, suits and causes of action by
or before any Governmental Authority and all arbitration proceedings.

“Liens” means liens, pledges, options, mortgages, deeds of trust and security
interests.

“Losses” is defined in Section 13.2.



6

--------------------------------------------------------------------------------

 



“Material Adverse Effect” means, with respect to the Company Assets (as
currently owned and operated), any circumstance, change, or effect that is
materially adverse to the business, operations, assets or financial condition of
the Company Assets, taken as a whole, but shall exclude any circumstance, change
or effect resulting or arising from:  (i) any general change in conditions in
the industries or markets where the Company Assets are located; (ii) seasonal
reductions in revenues and/or earnings attributable to the Company Assets in the
ordinary course of its business; (iii) any adverse change, event or effect on
the global, national or regional energy industry as a whole, including those
impacting energy prices or the value of oil and gas assets and properties or
other commodities, goods or services, or the availability or costs of hedges;
(iv) changes in the prices of oil, gas or other hydrocarbon products;
(v) national or international political conditions, including any engagement in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack; (vi) changes in
Law, GAAP or the interpretation thereof; (vii) the entry into or announcement of
this Agreement, actions contemplated by this Agreement, or the consummation of
the transactions contemplated hereby; (viii) any failure to meet internal or
third-party projections or forecasts or revenue or earnings or reserve
predictions; (ix) changes or developments in financial or securities markets or
the economy in general; (x) effects of weather, meteorological events, natural
disasters or other acts of God; (xi) natural declines in well performances;
(xii) the existence of a preferred right as to any of the Company Assets; or
(xiii) actions taken or omitted to be taken by or at the request of Buyer.

“Material Contracts” means any of the following Contracts to which any of the
Company Assets are bound or subject:

(a)Contracts that can reasonably be expected to involve obligations of, or
payments with respect to the Company Assets after the date hereof, in excess of
ten thousand Dollars ($10,000) in any given calendar year;

(b)Contracts evidencing Indebtedness for Borrowed Money or the granting of a
Lien securing any such indebtedness;

(c)Contracts for the sale, gathering, processing, storage or transportation of
production, or otherwise relating to the marketing of production from the
Company Assets, other than Contracts which are subject to cancellation on not
more than sixty (60) days’ notice without penalty or other detriment to the
Sellers;

(d)Contracts that contain calls upon or options to purchase production;

(e)Contracts that constitute a partnership or joint venture agreement (excluding
any tax partnership); and

(f)Contracts that constitute a pending farmout agreement, exploration agreement,
participation agreement or other similar Contract where the primary obligation
thereunder has not fully been performed.

“Midcon” is defined in the preamble.

 “NORM” means naturally occurring radioactive material, including
technologically enhanced naturally occurring radioactive material.



7

--------------------------------------------------------------------------------

 



“Northeast” is defined in the preamble.

“Notice of Disagreement” is defined in Section 3.5(a).

“Notices” is defined in Section 16.1.

“Oil and Gas Properties” means, collectively, the Leases, Wells and Units.

“Oklahoma Counties” is defined in the recital to this Agreement.

“Order” means any order, judgment, injunction, ruling, decree, consent decree,
sentence, charge, subpoena, plea agreement, diversion agreement, writ or award
issued, made, entered, rendered or approved by any court, administrative agency,
or other Governmental Authority or by any arbitrator.

“Organizational Documents” means any charter, certificate of incorporation,
certificate or articles of formation, articles of association, partnership
agreements, limited liability company agreements, bylaws, operating agreement or
similar formation or governing documents and instruments.

“Overhead Rate” means the rate charged by an operator to the joint interest
owners for one hundred percent (100%) of the interests under an operating
agreement.

“Party” and “Parties” are defined in the preamble of this Agreement.

“Permits” means authorizations, licenses, permits or certificates issued by any
Governmental Authority.

“Permitted Encumbrances” is defined in Exhibit A.

“Person” means any individual, firm, corporation, partnership, limited
partnership, limited liability company, incorporated or unincorporated
association, joint venture, joint-stock company, Governmental Authority or other
entity of any kind.

“Personal Property” is defined in the definition of Company Assets.

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date. 

“Pre-Effective Date Tax Period” means any Tax period ending on or before the
Effective Date. 

“Proceeding” means any action, suit, litigation, arbitration, lawsuit, claim,
proceeding, hearing, inquiry, investigation, or dispute commenced, brought,
conducted or heard by or before or otherwise involving, any Governmental
Authority or any arbitrator.

“Property Costs” means the Sellers or any of their Affiliates’ obligation for
any expenses or costs (including lease operating expense, drilling and
completion costs, seismic costs, workover costs, capital expenditures, joint
interest billings and overhead charges under applicable operating agreements)
which relate to the Company Assets or are otherwise incurred by the Sellers or
any of

8

--------------------------------------------------------------------------------

 



their Affiliates in connection with the ownership, operation, development or
maintenance of the Company Assets, but excluding (in all cases) costs and
expenses attributable to (i) obligations to pay an owner of any working
interest, royalty, overriding royalty, net profits interests or other similar
burdens on or measured by production any revenues or proceeds attributable to
sales of Hydrocarbons relating to the Company Assets, including those held in
suspense; (ii) Losses for personal injury or death, property damage or loss
(other than damage to structures, fences, irrigation systems and other fixtures,
crops, livestock and other personal property in the ordinary course of
business), torts, breach of Contract (other than failure to make payments due
under the terms of a Contract) or violation of any Lease or Law (or private
rights of action under any Law); (iii) obligations to plug wells (including the
Wells), dismantle or decommission facilities, close pits and restore the surface
around such wells, facilities and pits; (iv) environmental liabilities,
including obligations to remediate any contamination of groundwater, surface
water, soil, sediments or personal property under applicable Environmental Laws;
(v) obligations with respect to Imbalances; and (vi) claims for indemnification
or reimbursement from any third party with respect to costs of the type
described in preceding clauses (i) through (v), whether such claims are made
pursuant to Contract or otherwise.

“Purchase Price” is defined in Section 3.1.

“Records” is defined in the definition of Company Assets.

“Representatives” means a Person’s directors, officers, partners, members,
managers, employees, agents or advisors (including attorneys, accountants,
consultants, bankers, financial advisors, and any Representatives of those
advisors).

“Resolved Defect Amount” means the amount by which the sum of all Defect Amounts
determined in accordance with the procedures in Exhibit A exceeds the Defect
Deductible. 

“Response Date” is defined in Section 3.5(a).

“Restricted Period” is defined in Section 8.1.

“Sale Hydrocarbons” is defined in the definition of Company Assets.

“Seller” and “Sellers” is defined in the preamble to this Agreement.

“Seller Indemnified Parties” is defined in Section 13.3.

“Seller Marks” means all trademarks, service marks, and trade names owned by any
Seller or its Affiliates, including, without limitation, the rights of each
Seller and its Affiliates to the name “Sanchez Production Partners” or any trade
names, trademarks, service marks, corporate names or logos, or any derivative or
combination thereof, that are confusingly similar thereto.

“Sellers’ Credits” means (without duplication) (i) proceeds received by Buyer
that are attributable to the sale of Hydrocarbons produced from the Company
Assets prior to the Effective Time and less amounts payable as royalties,
overriding royalties and other burdens measured by or payable out of such
production, and less severance taxes applicable to such production; (ii) any
Property Costs payable by Sellers that are attributable to the ownership or
operation of the

9

--------------------------------------------------------------------------------

 



Company Assets from and after the Effective Time; (iii) the value of all
Hydrocarbons produced prior to the Effective Time but in tanks or upstream of
the applicable sales meter as of the Effective Time; (iv) the amount of any
increase to the Base Purchase Price with respect to Title Benefits pursuant to
Section 3(g) of Exhibit A; (v) for each of the Oil and Gas Properties operated
by Sellers and as to which there are one or more Non-Parties that is a joint
interest owner in such property, a monthly amount for the period commencing as
of the Effective Time through the Closing Date equal to the Overhead Rate
(proportionately reduced to the percentage interest conveyed, and prorated for
the month in which the Closing Date occurs based on the number of Days in such
month through the Closing Date); and (vi) (vii) except as expressly provided
otherwise herein, any other amount provided for elsewhere in this Agreement or
otherwise agreed in writing by the Parties.

“Settlement Date” is defined in Section 3.5(b).

“Specified Contracts” is defined in the definition of Company Assets.

“Straddle Period” means any Tax period that includes but does not end at the
Effective Time.

“Suspended Funds” is defined in Section 5.7.

“Surface Interests” is defined in the definition of Company Assets.

“Target Formation” is defined in Exhibit D with respect to each corresponding
Well.

“Tax Allocation” is defined in Section 3.7(b).

“Tax Audit” means any audit, adjustment, claim, examination, assessment, contest
or other Proceeding with respect to Taxes.

“Tax Returns” means any report, return, election, document, estimated tax
filing, declaration, claim for refund, information returns or other filing
provided to any Governmental Authority with respect to Taxes, including any
schedules or attachments thereto and any amendment thereof.

“Taxes” means all taxes, assessments, charges, duties, fees, levies, imposts or
other similar charges imposed by a Governmental Authority, including all income,
franchise, profits, margins, capital gains, capital stock, transfer, gross
receipts, sales, use, transfer, service, occupation, ad valorem, real or
personal property, excise, severance, production, windfall profits, customs,
premium, stamp, license, payroll, employment, social security, unemployment,
disability, environmental, alternative minimum, add-on, value-added, withholding
and other taxes, and assessments, charges, duties, fees, levies, imposts or
other similar charges of any kind, and all estimated taxes, deficiency
assessments, additions to tax, penalties and interest with respect to taxes,
whether disputed or otherwise.

“Third-Party Claim” is defined in Section 13.6(a).

“United States” means United States of America.



10

--------------------------------------------------------------------------------

 



“Units” is defined in the definition of Company Assets.

“Wells” is defined in the definition of Company Assets.

Section 1.2Rules of Construction.

 

(a)All article, section, schedule, and Exhibit references used in this Agreement
are to articles and sections of, and schedules and exhibits to, this Agreement
unless otherwise specified.  The schedules and exhibits attached to this
Agreement constitute a part of this Agreement and are incorporated herein for
all purposes.

(b)If a term is defined as one part of speech (such as a noun), it shall have a
corresponding meaning when used as another part of speech (such as a
verb).  Terms defined in the singular have the corresponding meanings in the
plural, and vice versa.  Unless the context of this Agreement clearly requires
otherwise, words importing the masculine gender shall include the feminine and
neutral genders and vice versa.  The term “includes” or “including” shall mean
“including without limitation.”  Unless the context of this Agreement clearly
requires otherwise, the words “hereof,” “hereto,” “hereby,” “herein,”
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular Section or
Article in which such words appear.

(c)The Parties acknowledge that each Party and its attorney have reviewed this
Agreement and that any rule of construction to the effect that any ambiguities
are to be resolved against the drafting Party, or any similar rule operating
against the drafter of an agreement, shall not be applicable to the construction
or interpretation of this Agreement.

(d)The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.

(e)All references to currency herein shall be to, and all payments required
hereunder shall be paid in, Dollars.

ARTICLE II.

PURCHASE AND SALE

Section 2.1Purchase and Sale of Company Assets.  Upon the terms and subject to
the conditions set forth in this Agreement, Sellers shall sell, assign,
transfer, and convey to Buyer, and Buyer shall purchase and acquire from
Sellers, at the Closing, the Company Assets free and clear of all Liens (other
than Permitted Encumbrances). Sellers shall transfer the Company Assets to Buyer
by delivery of the Assignment and Assumption Agreement at Closing.

 

ARTICLE III.

CONSIDERATION

Section 3.1Consideration.  In consideration for the purchase of the Company
Assets, Buyer agrees to pay to Sellers at Closing the sum of Seven Thousand One
Hundred Twenty Dollars ($7,120.00) (the “Base Purchase Price”), as adjusted by
the Adjustment Amount (the Base Purchase Price as so adjusted, the “Purchase
Price”).  

 

11

--------------------------------------------------------------------------------

 



Section 3.2Adjustments to the Base Purchase Price.  The Base Purchase Price
shall be adjusted by an amount (which could be a positive or negative number)
equal to the Sellers’ Credits minus the Buyer’s Credits (such amount being
referred to herein as the “Adjustment Amount”).  For purposes of clarity, a
positive Adjustment Amount will increase the Base Purchase Price and a negative
Adjustment Amount will decrease the Base Purchase Price.  It is acknowledged
that because of the negligible Allocated Value for Wells or Leases, any
adjustments pursuant to Exhibit A will be similarly negligible.  An “adjustment”
of any kind or nature that is equal to or is less than $100 is hereby waived by
all Parties hereto.

 

Section 3.3Closing Statement.  Not later than five (5) Business Days prior to
the Closing Date, Sellers shall prepare and deliver to Buyer a statement (the
“Closing Statement”) showing the estimated Adjustment Amount (using actual
numbers and amounts where available, and using Sellers’ good faith estimate of
other amounts, where actual amounts are not available, in each case showing the
associated calculations in reasonable detail) (the “Estimated Adjustment
Amount”).  Within three (3) Business Days after receipt of the Closing
Statement, Buyer will deliver to Sellers a written report containing all changes
with the explanation therefor that Buyer proposes to be made to the Closing
Statement.  The Closing Statement, as agreed upon by the Parties, will be used
to determine the Estimated Adjustment Amount at Closing.  If the Parties are
unable to reach agreement, the Closing Statement as prepared by Sellers will be
used to determine the Estimated Adjustment Amount at Closing, absent manifest
error.

 

Section 3.4Closing Payment.  At Closing, Buyer shall pay to Sellers, in cash by
wire transfer of immediately available Dollar funds to the account or accounts
designated by Sellers, an amount equal to the Base Purchase Price, with such
amount increased or decreased, as the case may be, by the Estimated Adjustment
Amount (the “Estimated Purchase Price”).

 

Section 3.5Post-Closing Adjustment.

 

(a)Revised Closing Statement.  On or before the date that is ninety (90) days
after the Closing Date, Sellers shall prepare and deliver to Buyer a revised
Closing Statement setting forth the Adjustment Amount as of the Closing
Date.  Sellers shall provide to Buyer such data and information as Buyer may
reasonably request supporting the amounts reflected on the Closing Statement
(and reasonable access to Sellers’ personnel, including internal accountants) to
permit Buyer to perform or cause to be performed an audit of the Closing
Statement, at Buyer’s expense.  The Closing Statement shall become final and
binding upon the Parties on the date that is thirty (30) days following receipt
thereof by Buyer (the “Response Date”) unless Buyer gives Notice of its
disagreement (“Notice of Disagreement”) to Sellers on or before such Response
Date.  Any Notice of Disagreement shall specify in reasonable detail the Dollar
amount, nature and basis of any disagreement so asserted.  If a Notice of
Disagreement is not received by Sellers on or before the Response Date, then the
Response Date shall be deemed the “Settlement Date.”  If a Notice of
Disagreement is received by Sellers by the Response Date, then the Closing
Statement (as revised in accordance with paragraph (b) below) shall become final
and binding on the Parties on the date upon which the Arbitrated Closing
Statement (defined below) is delivered to the Parties, unless the Parties come
to a mutual agreement in writing before the delivery of the Arbitrated Closing
Statement, in which case the Settlement Date will be deemed to be the date on
which such a mutual agreement is executed by the Parties.

12

--------------------------------------------------------------------------------

 



(b)Arbitrated Closing Statement.  During the sixty (60) days following the date
upon which Sellers receive a Notice of Disagreement, Sellers and Buyer shall use
commercially reasonable efforts to attempt to resolve in writing any differences
that they may have with respect to all matters specified in the Notice of
Disagreement.  If at the end of such sixty (60) day period (or earlier by mutual
agreement), Buyer and Sellers have not reached agreement on such matters, the
matters that remain in dispute (and only such matters) shall promptly be
submitted to BDO USA, LLP (the “Closing Statement Arbitrator”) for review and
final and binding resolution.  If BDO USA, LLP is unable or unwilling to serve
as an arbitrator hereunder, then Sellers and Buyer shall, in good faith,
mutually agree upon an independent national accounting firm that has not
represented any Party at any time during the five (5) year period of time
immediately preceding its designation hereunder, to serve as the Closing
Statement Arbitrator.  Buyer and Sellers shall, not later than seven (7) days
prior to the hearing date set by the Closing Statement Arbitrator, each submit a
written brief to the Closing Statement Arbitrator (and a copy thereof to the
other Party on the same day) with Dollar figures for settlement of the disputes
as to the Adjustment Amount (together with a proposed Closing Statement that
reflects such figures) consistent with their respective calculations delivered
pursuant to Section 3.5(a).  The hearing shall be conducted on a confidential
basis.  The Closing Statement Arbitrator shall consider only those items or
amounts in the Closing Statement which were identified in the Notice of
Disagreement and which remain in dispute and the Closing Statement Arbitrator’s
decision resolving the matters in dispute shall be based upon and be consistent
with the terms and conditions in this Agreement.  In deciding any matter, the
Closing Statement Arbitrator (i) shall be bound by the provisions of this
Section 3.5 and the related definitions and (ii) may not assign a value to any
disputed item greater than the greatest value for such item claimed by either
Sellers or Buyer or less than the smallest value for such item claimed by
Sellers or Buyer in their respective calculations delivered pursuant to Section
3.5(a). The Closing Statement Arbitrator shall render a decision (the
“Arbitrated Closing Statement”) resolving the matters in dispute (which decision
shall include a written statement of findings and conclusions) promptly after
the conclusion of the hearing, unless the Parties reach agreement prior thereto
and withdraw the dispute from arbitration.  The Closing Statement Arbitrator
shall provide to the Parties explanations in writing of the reasons for its
decisions regarding the adjusted Adjustment Amount and shall issue a Closing
Statement reflecting such decision.  The decision of the Closing Statement
Arbitrator shall be (i) final and binding on the Parties and (ii) final and
non-appealable for all purposes hereunder; provided, however, that such decision
may be reviewed, corrected or set aside by a court of competent jurisdiction,
but only if and to the extent that such court of competent jurisdiction finds
that (A) the Closing Statement Arbitrator made mathematical errors with respect
to its decision or (B) fraud was committed by any Party in connection with the
matters in dispute.  The cost of any arbitration (including the fees and
expenses of the Closing Statement Arbitrator) under this Section 3.5(b) shall be
borne entirely by the Party awarded the smaller percentage of the disputed
amount by the Closing Statement Arbitrator.  The fees and disbursements of
Sellers’ independent auditors and other costs and expenses incurred in
connection with the services performed with respect to the Closing Statement
shall be borne by Sellers and the fees and disbursements of Buyer’s independent
auditors and other costs and expenses incurred in connection with their
preparation of the Notice of Disagreement shall be borne by Buyer.

(c)Final Settlement.  If the amount of the Purchase Price as set forth on the
Closing Statement (or Arbitrated Closing Statement) exceeds the amount of the
Estimated Purchase Price paid at Closing, then, within five (5) days after the
Settlement Date (or within five

13

--------------------------------------------------------------------------------

 



(5) days after the Closing Statement Arbitrator delivers the Arbitrated Closing
Statement), Buyer shall pay to Sellers the amount of such difference.  If the
amount of the Purchase Price as set forth on the Closing Statement (or
Arbitrated Closing Statement) is less than the Estimated Purchase Price paid at
Closing, then Sellers shall pay to Buyer, within five (5) days after the
Settlement Date (or within five (5) days after the Closing Statement Arbitrator
delivers the Arbitrated Closing Statement), the amount of such difference.  Any
post-Closing payment made pursuant to this Section 3.5(c) shall be made by means
of a wire transfer of immediately available Dollar funds to a bank account
designated by the Party receiving the funds.

Section 3.6Payments and Reimbursements.  Notwithstanding any other provision
hereof, from the Closing Date until ninety (90) days following the Settlement
Date, any proceeds, costs or expenses that would constitute a Buyer’s Credit or
a Sellers’ Credit (and other proceeds, costs or expenses attributable to the
Company Assets on or after the Closing Date) but that are not reflected in the
Closing Statement shall be treated as follows:

 

(a)Sellers will promptly forward, or cause to be forwarded, to Buyer any
payments received by the Sellers or any Affiliates thereof after the Closing
Date with respect to proceeds attributable to the sale of Hydrocarbons produced
from the Company Assets on or after the Effective Time but that are not
reflected in the Closing Statement;

(b)Sellers will be responsible pursuant to the terms of this Agreement for
Property Costs prior to the Effective Time that would constitute a Buyer’s
Credit but that are not reflected in the Closing Statement and shall promptly
pay, or, if paid by Buyer, promptly reimburse Buyer for such costs or expenses;

(c)Buyer will promptly forward, or cause to be forwarded, to Sellers any
payments received by Buyer or any Affiliates thereof with respect to proceeds
attributable to the sale of Hydrocarbons produced from the Company Assets prior
to the Effective Time but that are not reflected in the Closing Statement; and

(d)Buyer will be responsible pursuant to the terms of this Agreement for
Property Costs that would constitute a Sellers’ Credit (or that are attributable
to the Company Assets on or after the Closing Date) but that are not reflected
in the Closing Statement and shall promptly pay, or, if paid by Sellers,
promptly reimburse Sellers for and hold Sellers harmless from and against, such
costs or expenses.

Section 3.7Purchase Price Allocation.

 

(a)Adjustment Allocation.  Pursuant to the terms of Exhibit A, Buyer and Sellers
have allocated the Purchase Price among the Company Assets as set forth on
Exhibit H and such values shall be used for purposes of calculating adjustments
to the Base Purchase Price under the procedures set forth on
Exhibit A.  Notwithstanding anything herein to the contrary, no Party shall be
bound for Tax purposes by the Allocated Values (as defined in Exhibit A) set
forth on Exhibit H to this Agreement.

(b)Tax Allocation.  The Parties agree that the transactions contemplated hereby
will be treated for U.S. federal income Tax purposes and applicable state income
Tax purposes as a sale by Sellers and a purchase by Buyer of the Company
Assets.  All Parties hereto agree to file

14

--------------------------------------------------------------------------------

 



all Tax Returns consistent with the foregoing and shall not take any position
inconsistent with the foregoing for Tax purposes.  Within ninety (90) days after
the Final Settlement the Parties shall allocate the Purchase Price for Tax
purposes among the Company Assets affected thereby in accordance with
Section 1060 of the Code and the U.S. Treasury Regulations promulgated
thereunder (the “Tax Allocation”).

(c)Adjustment.  If an adjustment is made to the Purchase Price pursuant to this
Agreement, the Tax Allocation shall be adjusted accordingly in accordance with
Section 1060 of the Code and as mutually agreed by Buyer and Sellers based
solely on such adjustment.

 

(d)Reporting.  Sellers and Buyer shall report consistently with the Tax
Allocation in all Tax Returns, including IRS Form 8594, and neither Sellers nor
Buyer shall take any position in any Tax Return that is inconsistent with the
Tax Allocation, as adjusted, in each case, unless required to do so by a final
determination as defined in Section 1313 of the Code, or otherwise with the
written consent of the other Party.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES RELATING TO SELLERS

Each Seller, severally and not jointly, hereby represents and warrants to Buyer
as follows:

Section 4.1Organization of Seller.  Such Seller is duly formed, validly
existing, and in good standing under the Laws of its state of formation and has
the requisite organizational power and authority to own its assets and conduct
its business as presently conducted.  Such Seller is duly qualified to do
business, and in good standing, in each jurisdiction in which it is required to
be so qualified, except where the failure to be so qualified and in good
standing would not have a Material Adverse Effect.

 

Section 4.2Authorization; Enforceability.  Such Seller has full capacity, power,
and authority to execute and deliver this Agreement and to perform its
obligations hereunder.  The execution, delivery, and performance of this
Agreement, and the performance of the transactions contemplated hereby, have
been duly and validly authorized on the part of such Seller, and no other
proceeding on the part of such Seller is necessary to authorize this Agreement
or performance of the transactions contemplated hereby.  This Agreement has been
duly and validly executed and delivered by such Seller (and all documents
required hereunder to be executed and delivered by such Seller at the Closing
will be duly executed and delivered by such Seller), and this Agreement
constitutes, and at the Closing each such document will constitute, a valid and
binding obligation of such Seller, enforceable against such Seller in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, and similar Laws affecting creditors’
rights generally and subject, as to enforceability, to general principles of
equity.

 

Section 4.3No Conflict; Consents.  Except as set forth on Schedule 4.3, the
execution and delivery of this Agreement by such Seller and the consummation of
the transactions contemplated hereby do not and shall not:

 

15

--------------------------------------------------------------------------------

 



(a)violate any Law applicable to such Seller or, with respect to such Seller,
require any material filing with, consent, approval, or authorization of or
notice to, any Person;

(b)violate any Organizational Document of such Seller; or

(c)(i) breach any material contract to which such Seller is a party; (ii) result
in the termination of any such Material Contract; or (iii) constitute an event
that, after notice or lapse of time or both, would result in the creation or
imposition of a Lien.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY ASSETS

Each Seller hereby represents and warrants to Buyer as follows:

Section 5.1No Conflict; Consents.  Except as set forth on Schedule 5.1, the
execution and delivery of this Agreement by Sellers and the consummation of the
transactions contemplated hereby do not and shall not:

 

(a)violate any Law applicable to the Company Assets that are owned or leased by
them or require any filing with or Permit, consent, approval, or authorization
of or notice to, any Person, except where such violation or failure to make or
obtain such filing, consent or approval would not have a Material Adverse
Effect; or

(b)(i) breach any Material Contract to which any Company Assets that are owned
or leased by them may be bound; (ii) result in the termination of any such
Material Contract; (iii) result in the creation of any Lien under any Material
Contract; or (iv) constitute an event that, after notice or lapse of time or
both, would result in any such breach, termination or creation of a Lien, except
where such breach, termination, Lien or event would not have a Material Adverse
Effect.

Section 5.2Litigation.  Schedule 5.2 sets forth all material Legal Proceedings
pending against Sellers or, to Sellers’ Knowledge, threatened in writing,
against Sellers, in each case in respect of any of the Company Assets that are
owned or leased by Sellers.

 

Section 5.3Taxes.  Except as set forth on Schedule 5.3, (i) all Tax Returns
required to be filed prior to the date hereof with respect to the Company Assets
have been timely filed and all of such Tax Returns are complete and correct in
all material respects; (ii) all Taxes shown as due on such Tax Returns have been
timely paid; (iii) there is no claim pending by any Governmental Authority in
connection with any Tax or any Tax Return described in clause (i) or (ii);
(iv) no Tax Returns described in clause (i) are under audit or examination by
any Governmental Authority and Sellers know of no basis for any such audit or
examination; (v) there are no agreements or waivers currently in effect or
pending that provide for an extension of time with respect to the filing of any
such Tax Return or the assessment or collection of any material Tax from or
payment with respect to the Company Assets; (vi) no written claim has been made
by any Governmental Authority in a jurisdiction where Sellers do not file a Tax
Return that they are or may be subject to material taxation in that jurisdiction
with respect to the Company Assets; and (vii) no Seller is a foreign person
within the meaning of Section 1445 of the Code.

 

16

--------------------------------------------------------------------------------

 



Section 5.4Material Contracts.  As of the date hereof, Schedule 5.4 lists each
Material Contract.  Each Material Contract constitutes the legal, valid and
binding obligation of Sellers that are a party thereto and, to Sellers’
Knowledge, the counterparties thereto, and is enforceable in accordance with its
terms, except, in each case, as would not reasonably be expected to have a
Material Adverse Effect.  Sellers are not in breach or default in any material
respect of their obligations under any of the Material Contracts.  Except as set
forth in Schedule 5.4, or as would not reasonably be expected to have a Material
Adverse Effect, (i) to Sellers’ Knowledge, no breach or default by any
third-party exists under any Material Contract and (ii) no counterparty to any
Material Contract of Sellers has canceled, terminated, or modified, or, to
Sellers’ Knowledge, threatened to cancel, terminate or modify, any Material
Contract.  Except for any such Contract identified on Schedule 5.4 as
confidential, true, correct and complete copies of all Material Contracts have
been made available to Buyer.

 

Section 5.5Compliance with Laws; Permits.

 

(a)Laws.  Except as disclosed on Schedule 5.5(a), Sellers are in compliance in
all material respects with, all applicable Laws relating to the ownership, use
and operation of the Company Assets.  Notwithstanding any provision in this
Section 5.5 (or any other provision of this Agreement) to the contrary, Section
5.3 and Exhibit A shall be the exclusive representations, warranties and
covenants with respect to Tax and environmental issues (including Environmental
Permits) and no other representations or warranties are made with respect to
such matters, including under this Section 5.5.  Notwithstanding the foregoing,
the representation and warranty contained in this Section 5.5(a) will not apply
to (and will exclude) any liability arising out of or related to facts, events,
transactions, or actions or inactions, the category of which is the subject of
another representation or warranty set forth in this Article V, whether or not
the existence of such liability would constitute a breach or inaccuracy of such
representation or warranty. 

(b)Permits.  Except as disclosed on Schedule 5.5(b), (i) Sellers possess all
material Permits which are necessary to own the applicable Company Assets owned
by them and to operate their business as currently conducted; (ii) all such
material Permits of Sellers are in full force and effect; and (iii) there are no
Proceedings pending against Sellers or, to Sellers’ Knowledge, threatened before
any Governmental Authority that seeks the revocation, cancellation, suspension
or adverse modification of any such material Permit.  True, correct and complete
copies of all such material Permits have been made available to
Buyer.  Notwithstanding any provision in this Section 5.5 (or any other
provision of this Agreement) to the contrary, Section 5.3 and Exhibit A shall be
the exclusive representations, warranties and covenants with respect to Tax and
environmental issues (including Environmental Permits) and no other
representations or warranties are made with respect to such matters, including
under this Section 5.5.

Section 5.6Preferential Purchase Rights.  Except as set forth in Schedule 5.6,
with respect to Sellers, there are no (i) preferential purchase rights, rights
of first refusal or similar rights and (ii) rights of first offer, tag-along
rights, drag-along rights or other similar rights, in each case of clause (i)
and (ii) above, that are applicable to the transactions contemplated by this
Agreement.

 

Section 5.7Payment of Royalties.  Except as set forth on Schedule 5.7, with
respect to Sellers, and except for such amounts that are being held in suspense
as permitted pursuant to applicable Law (“Suspended Funds”), all royalties
(including lessor’s royalties), overriding

17

--------------------------------------------------------------------------------

 



royalties and other burdens upon, measured by or payable out of production
(each, a “Burden”) due by the Sellers with respect to the Company Assets have
been paid in all material respects or, if not paid, is contesting such Burden in
good faith in the ordinary course of business.

 

Section 5.8Current Commitments.  Schedule 5.8 sets forth, as of the date of this
Agreement, all authorizations for expenditures and other capital commitments
approved by Sellers relating to the Company Assets that relate to activities
that have not been completed by the date of this Agreement, and/or which could
be considered Sellers’ Credits.

 

Section 5.9Brokers’ Fees.  Sellers have not entered into any Contract with any
Person that would require the payment by Buyer or its Affiliates of any
brokerage fee, finders’ fee or other commission in connection with the
transactions contemplated by this Agreement.

 

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES RELATING TO BUYER

Buyer hereby represents and warrants to Sellers as follows:

Section 6.1Organization of Buyer.  Buyer is an Oklahoma Corporation, validly
existing and in good standing under the Laws of the State of Oklahoma.

 

Section 6.2Authorization; Enforceability.  Buyer has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.  The execution, delivery, and performance of this Agreement, and the
performance of the transactions contemplated hereby have been duly and validly
authorized and approved by Buyer, and no other proceeding on the part of Buyer
is necessary to authorize this Agreement.  This Agreement has been duly and
validly executed and delivered by Buyer (and all documents required hereunder to
be executed and delivered by Buyer at the Closing will be duly executed and
delivered by Buyer), and this Agreement constitutes, and at the Closing each
such document will constitute, a valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar Laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity.

 

Section 6.3No Conflict; Consents.  Except as would not reasonably be expected to
prevent, impede, or materially delay the ability of Buyer to enter into and
perform its obligations under this Agreement, the execution and delivery of this
Agreement by Buyer and the consummation of the transactions contemplated hereby
by Buyer do not and shall not:

 

(a)violate any Law applicable to Buyer or require any filing with, consent,
approval or authorization of, or, notice to, any Governmental Authority;

(b)violate any Organizational Document of Buyer; or

(c)require any filing with, or permit, consent or approval of, or the giving of
any notice to, any Person.

18

--------------------------------------------------------------------------------

 



Section 6.4Litigation.  Except as would not reasonably be expected to prevent,
impede, or materially delay the ability of Buyer to enter into and perform its
obligations under this Agreement, Buyer (i) is not subject to any outstanding
Order; (ii) is not a party to a Proceeding; and (iii) to the knowledge of Buyer,
has not been threatened with any Proceeding.

 

Section 6.5Brokers’ Fees.  Buyer and its Affiliates have not entered into any
Contract with any Person that would require the payment by Sellers or their
Affiliates of any brokerage fee, finders’ fee or other commission in connection
with the transactions contemplated by this Agreement.

 

Section 6.6Financing; Resources and Other Capabilities.  Buyer has, and shall
have as of the Closing Date, sufficient funds with which to pay the Adjusted
Purchase Price and consummate the transactions contemplated by this
Agreement.  Buyer has the financial, technical and other capabilities to perform
all of Buyer’s other obligations under this Agreement and all of the obligations
assumed from Sellers with respect to the Company Assets.

 

Section 6.7Buyer’s Independent Investigation.  Buyer and its Representatives
have undertaken an independent investigation and verification of the Company
Assets.  Except for the representations and warranties made by Sellers in
Article IV and Article V, Buyer acknowledges that there are no representations
or warranties, express or implied, as to the Company Assets.

 

Section 6.8Independent Evaluation.  Buyer is sophisticated in the evaluation,
purchase, ownership and operation of oil and gas properties and related
facilities.  Buyer acknowledges and agrees that Sellers have not made any
representations or warranties as to the Company Assets except as expressly and
specifically provided in Article IV and Article V and that Buyer may not rely on
any other representations or warranties made by Sellers or their representatives
or on any of Sellers’ estimates with respect to reserves or the value of the
Company Assets, or any projections as to future events or other analyses or
forward looking statements.  In making its decision to enter into this Agreement
and to consummate the transaction contemplated herein, subject to the express
representations of Sellers set forth in this Agreement, Buyer (i) has relied or
shall rely solely on its own independent investigation and evaluation of the
Company Assets and the express provisions of this Agreement and (ii) has
satisfied or shall satisfy itself as to the environmental and physical condition
of and contractual arrangements affecting the Company Assets.  Buyer has no
Knowledge of any fact that results in the breach of any representation, warranty
or covenant of Sellers made hereunder.

 

Section 6.9Regulatory.  Buyer is now, and hereafter shall continue to be,
qualified to own and assume operatorship of all Leases, Wells and Company Assets
comprising of a part of the Oil and Gas Properties, including federal oil, gas
and mineral leases and Leases with Governmental Authorities, and the
consummation of the transaction contemplated in this Agreement will not cause
Buyer to be disqualified as such an owner or operator.  To the extent required
by any applicable Laws, Buyer currently has, and will hereafter continue to
maintain, lease bonds, area-wide bonds or any other surety bonds as may be
required by, and in accordance with, all applicable Laws governing the ownership
and operation of such Leases, Wells and Company Assets and has filed any and all
required reports necessary for such operations with all Governmental Authorities
having jurisdiction over such operations.

 

19

--------------------------------------------------------------------------------

 



ARTICLE VII.

TITLE AND ENVIRONMENTAL EXAMINATION.

Section 7.1Access.  From the date hereof through the Closing, Sellers shall
afford Buyer and its Representatives reasonable access, during normal business
hours and in such manner as not to unreasonably interfere with normal operation
of Sellers’ business, to the properties, books, contracts and records of Sellers
and to the appropriate officers and employees of Affiliates of Sellers and shall
furnish such Representatives with all financial and operating data and
employment data with respect to the employees of the Sellers who are located in
the Oklahoma Counties and Kansas Counties and whose job responsibilities
encompass the Company Assets and other information concerning the Company Assets
as Buyer and such Representatives may reasonably request.  Sellers shall have
the right to have a Representative present at all times during any such
inspections, interviews and examinations.  Buyer shall hold in confidence all
such information on the terms and subject to the conditions contained in the
Confidentiality Agreement.  Notwithstanding the foregoing, Buyer shall have no
right of access to, and Sellers shall have no obligation to provide to Buyer,
information relating to: (i) bids received from others in connection with the
transactions contemplated by this Agreement (or similar transactions) and
information and analyses (including financial analyses) relating to such bids;
(ii) any information the disclosure of which would jeopardize any privilege
available to Sellers relating to such information or would cause Sellers to
breach a confidentiality obligation; or (iii) any information the disclosure of
which would result in a violation of Law.

 

Section 7.2Environmental and Title Review.  Buyer shall have the right to
examine the environmental condition of and title to the Company Assets in
accordance with the procedures in Exhibit A.  Sellers shall provide access to
the Company Assets during regular business hours that Sellers operate, and
Sellers shall use their commercially reasonable efforts to obtain permission for
Buyer to gain access to the Company Assets operated by third parties.  Buyer
shall have no right to perform or conduct any environmental sampling or other
invasive environmental investigation on or about any of the Company Assets
without the prior written consent of Sellers, which may be withheld for any
reason.

 

Section 7.3Indemnity.  Buyer shall indemnify the Seller Indemnified Parties from
and against Losses arising out of, or in connection with, any site visits or
inspections of the Company Assets or any other properties of any Seller
Indemnified Party by Buyer and its Representatives, EVEN IF CAUSED BY THE SOLE,
JOINT AND/OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OF THE
SELLER INDEMNIFIED PARTIES, EXCEPTING ONLY LOSSES CAUSED BY THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF A MEMBER OF THE SELLER INDEMNIFIED PARTIES.

 

ARTICLE VIII.

INTERIM OPERATIONS

Section 8.1Operations Prior to Closing.  Except as provided in this Agreement,
during the period from and including the date hereof until and including the
Closing Date (the “Restricted Period”), without the prior written consent of
Buyer, which consent shall not be unreasonably withheld, conditioned or delayed,
Sellers shall:

 

20

--------------------------------------------------------------------------------

 



(a)operate the Company Assets operated by Sellers in all material respects in
(i) the ordinary course consistent with past practices and (ii) compliance with
all applicable Laws;

(b)pay all expenses incurred with respect to the Company Assets owned or
operated by Sellers in the usual, regular and ordinary manner consistent with
past practice;

(c)collect the accounts receivable attributable to the Company Assets owned or
operated by Sellers in the usual, regular and ordinary manner consistent with
past practice;

(d)maintain the books of account and records relating to the Company Assets
owned or operated by Sellers in the usual, regular and ordinary manner, in
accordance with the usual accounting practices of each such Person; and

(e)give prompt Notice to Buyer of any written notice received by Sellers of any
material claim asserting any breach of contract, tort or violation of Law or any
investigation, suit, action or litigation by or before a Governmental Authority
or otherwise, that (in each case) relates to the Company Assets.

Section 8.2Restricted Activities.  Without the prior written consent of Buyer,
which consent shall not be unreasonably withheld, conditioned, or delayed,
Sellers shall not take any action during the Restricted Period to:

 

(a)sell, transfer, abandon, lease (other than oil and gas leasehold interests
acquired by Sellers in the Restricted Period), encumber (other than Permitted
Encumbrances), exchange or otherwise dispose of any of the Company Assets except
in the ordinary course of business;

(b)merge or consolidate with any Person;

(c)incur any Indebtedness for Borrowed Money to the extent secured by Company
Assets, whether or not evidenced by a note, bond, debenture or similar
instrument (nor enter into any guarantees with respect to any such
indebtedness), except any such indebtedness that will be paid in full at or
prior to the Closing;

(d)enter into any Contract that would have been a Material Contract if it had
been in effect on the date hereof;

(e)amend, modify or terminate any Material Contract or otherwise waive, release
or assign any material rights, Claims or benefits of Sellers under any Material
Contract;

(f)propose or agree to participate in or authorize enter into any authorization
for expenditure or other approved capital expenditure in excess of ten thousand
Dollars ($10,000) to the extent relating to the Company Assets; or

(g)agree, whether in writing or otherwise, to do any of the foregoing.

Section 8.3Casualty Loss.  If, between the Execution Date and the Closing, any
substantial portion of the Company Assets are materially damaged or destroyed by
fire or other

21

--------------------------------------------------------------------------------

 



casualty (not including normal wear and tear, downhole mechanical failure or
reservoir changes) or if any substantial portion of the Company Assets are taken
by condemnation or under the right of eminent domain (all of which are herein
called “Casualty Loss” and are limited to property damage or taking only),
Sellers shall notify Buyer promptly after Sellers learn of such event. Sellers
shall have the right, but not the obligation, to cure a Casualty Loss that
consists of property damage by repairing the affected Company Asset no later
than the Closing Date. If any uncured Casualty Loss exists at the Closing, Buyer
shall proceed to purchase the Company Asset affected thereby, and upon receipt
of the Purchase Price, Sellers shall pay to Buyer all sums paid to Sellers by
third Persons by reason of the damage or taking of such Company Asset, and to
the extent Sellers are not contractually prohibited from doing so, Sellers shall
assign, transfer and set over unto Buyer all of the right, title and interest of
Sellers in and to any claims, unpaid proceeds or other payments or rights to
receive payments from third Persons arising out of such damage or taking. EXCEPT
AS SET FORTH IN SCHEDULE 9.2, EACH SELLER DISCLAIMS ANY REPRESENTATION OR
WARRANTY AS TO THE EXISTENCE OF INSURANCE COVERING CASUALTY LOSS TO THE ASSETS,
AND DISCLAIMS ANY OBLIGATION, COVENANT OR DUTY TO BUYER TO ASSERT OR PURSUE ANY
CLAIM AGAINST ANY INSURER OR OTHER PERSON FOR CASUALTY LOSS TO THE COMPANY
ASSETS.

 

Section 8.4Casualty Loss Limitation.  Anything in this Agreement to the contrary
notwithstanding, Buyer’s recourse with respect to a Casualty Loss shall be
limited to the proceeds of Sellers’ casualty insurance coverage actually
recovered by Sellers in respect thereof or other sums paid to Sellers by third
Persons (or an assignment of claims related thereto). If such sums are received
by Sellers prior to Closing, such sums will be paid to Buyer at Closing, and if
such sums are received after Closing, such sums will be paid to Buyer promptly
after receipt thereof by the Sellers. Sellers shall have no other liability or
responsibility to Buyer with respect to a Casualty Loss, EVEN IF SUCH CASUALTY
LOSS SHALL HAVE RESULTED FROM OR SHALL HAVE ARISEN OUT OF THE SOLE OR CONCURRENT
NEGLIGENCE, FAULT, BREACH OF STATUTE OR WILLFUL MISCONDUCT OF SELLERS.

 

ARTICLE IX.

OTHER PRE-CLOSING COVENANTS

Section 9.1Third-Party Approvals.  Buyer and Sellers shall (and shall each cause
their respective Affiliates to) use reasonable efforts to obtain all material
consents and approvals of third parties and releases of Liens that any of Buyer,
Sellers, or their Affiliates are required to obtain to consummate the
transactions contemplated hereby.

 

Section 9.2Insurance.  At or prior to the Closing, Sellers shall be entitled to
terminate or modify the insurance policies described in Schedule 9.2 to exclude
coverage of the Company Assets, and Buyer will obtain its own insurance coverage
with respect to the Company Assets.

 

Section 9.3Replacement of Bonds, Letters of Credit and Guarantees.  The Parties
understand that none of the bonds, letters of credit, and guarantees, posted by
Sellers with any Governmental Authority or third Person and relating to the
Company Assets will be transferred to Buyer.  On or before the Closing Date,
Buyer shall obtain, or cause to be obtained in the name of Buyer, replacements
for the bonds and guarantees listed on Schedule 9.3 to the extent such
replacement are permitted under the terms thereof, and to the extent permitted
under the terms

22

--------------------------------------------------------------------------------

 



thereof shall cause, effective as of the Closing Date, the cancellation or
return to Sellers of such bonds and guarantees posted (or supported) by Sellers
with respect to the Company Assets.

 

ARTICLE X.

CONDITIONS TO CLOSING

Section 10.1Conditions to Obligations of Buyer to Closing.  The obligation of
Buyer to consummate the transactions contemplated by this Agreement at the
Closing is subject to the satisfaction (or waiver by Buyer) of the following
conditions:

 

(a)Representations, Warranties and Covenants.  (i) The representations and
warranties of Sellers made in this Agreement (disregarding all materiality and
Material Adverse Effect qualifications contained therein) will be true and
correct as of the date of this Agreement and as of the Closing Date as if made
on the Closing Date (except to the extent that such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct as of such
earlier date) except where all such breaches taken collectively would not
reasonably be expected to have a Material Adverse Effect; (ii) Sellers shall
have performed or complied in all material respects with all of the covenants
and agreements required by this Agreement to be performed or complied with by
Sellers on or before the Closing; and (iii) Buyer shall have received a
certificate of an executive officer of each Seller, dated the Closing Date, to
such effect.

(b)No Proceeding or Injunction.  No Proceeding instituted by a third-party shall
be pending before any Governmental Authority or arbitral body seeking to
restrain, prohibit, enjoin or declare illegal, or seeking substantial damages in
connection with, the transactions contemplated by this Agreement.  No provision
of any applicable Law and no Order shall be in effect that prohibits or makes
illegal the consummation of the Closing.

(c)Consents and Approvals.  All material consents and approvals, if any,
required by applicable Law or otherwise necessary for the consummation of the
transactions contemplated herein, shall have been obtained and shall not have
been withdrawn or revoked, and all Liens on the Company Assets, other than
Permitted Encumbrances, shall have been released.

Section 10.2Conditions to the Obligations of Sellers to Closing.  The obligation
of Sellers to consummate the transactions contemplated by this Agreement at the
Closing is subject to the satisfaction (or waiver by Seller) of the following
conditions:

 

(a)Representations, Warranties and Covenants.  (i) The representations and
warranties of Buyer made in this Agreement (disregarding all materiality
qualifications contained therein) will be true and correct in all material
respects as of the date of this Agreement and as of the Closing Date as if made
on the Closing Date (except to the extent that such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct as of such
earlier date), (ii) Buyer shall have performed or complied in all material
respects with all of the covenants and agreements required by this Agreement to
be performed or complied with by Buyer on or before the Closing and
(iii) Sellers shall have received a certificate of an executive officer of
Buyer, dated the Closing Date, to such effect.

23

--------------------------------------------------------------------------------

 



(b)No Proceeding or Injunction.  No Proceeding instituted by a Third-Party shall
be pending before any Governmental Authority or arbitral body seeking to
restrain, prohibit, enjoin or declare illegal or seeking substantial damages in
connection with, the transactions contemplated by this Agreement.  No provision
of any applicable Law and no Order shall be in effect that prohibits or makes
illegal the consummation of the Closing.

(c)Consents and Approvals.  All material consents and approvals, if any,
required by applicable Law or otherwise necessary for the consummation of the
transactions contemplated herein, shall have been obtained and shall not have
been withdrawn or revoked, and all Liens on the Company Assets, other than
Permitted Encumbrances, shall have been released.

ARTICLE XI.

CLOSING

Section 11.1Closing Date.  Subject to the conditions set forth in Article X, the
closing of the sale and transfer of the Company Assets to Buyer as contemplated
by this Agreement (the “Closing”) shall take place at the offices of Andrews
Kurth LLP at 600 Travis, Suite 4200, Houston, Texas 77002 on August 1, 2016, or
such other date as Buyer and Sellers may mutually determine (the date on which
the Closing occurs is referred to herein as the “Closing Date”), subject to
Sellers’ right to extend the Closing Date under Section 3(d) of Exhibit A.

 

Section 11.2Closing Deliverables.  At Closing, the following events shall occur,
each being a condition precedent to the others and each being deemed to have
occurred simultaneously with the others:

 

(a)Closing Payment.  Buyer shall pay to Sellers the Closing Payment.

(b)Assignment and Assumption Agreement.  Each Seller and Buyer shall execute and
deliver the Assignment and Assumption Agreement.

(c)Buyer’s Certificate.  Buyer shall deliver the certificate required pursuant
to Section 10.2(a).

(d)Sellers’ Certificate.  Sellers shall deliver the certificate required
pursuant to Section 10.1(a).

(e)Certification of Non-Foreign Status.  Sellers shall deliver a certification
of non-foreign status in accordance with U.S. Treasury Regulation
Section 1.1445-2(b)(2).

(f)Deed.  Sellers shall execute and deliver the Deed with respect to the Owned
Real Property.

(g)Other Matters.  Sellers and Buyer shall execute and deliver any other
appropriate assignments, bills of sale, or other instruments necessary to effect
or support the transactions contemplated by this Agreement.

24

--------------------------------------------------------------------------------

 



ARTICLE XII.

TERMINATION

Section 12.1Termination.  At any time prior to the Closing, this Agreement may
be terminated and the transactions contemplated hereby abandoned:

 

(a)by the mutual written consent of Buyer and Sellers;

(b)by Buyer, (i) if any Seller shall have breached or failed to perform in any
material respect any of its representations, warranties, covenants or other
agreements contained in this Agreement, which breach or failure to perform would
give rise to the failure of a condition set forth in Section 10.1 or (ii) if all
of the conditions set forth in Article X have been satisfied or waived, as
applicable, and any Seller nevertheless refuses or fails to Close the
transactions contemplated in this Agreement; provided, Sellers shall first be
entitled to ten (10) days’ notice and the opportunity to cure and provided
furthermore that Buyer shall not be in breach at such time;

(c)by Sellers, (i) if Buyer shall have breached or failed to perform in any
material respect any of its representations, warranties, covenants or other
agreements contained in this Agreement, which breach or failure to perform would
give rise to the failure of a condition set forth in Section 10.2 or (ii) if all
of the conditions set forth in Article X have been satisfied or waived, as
applicable, and Buyer nevertheless refuses or fails to Close the transactions
contemplated in this Agreement; provided, Buyer shall first be entitled to ten
(10) days’ notice and the opportunity to cure and provided furthermore that
Sellers shall not be in breach at such time;

(d)by either Buyer or Sellers, upon Notice to the other Party, if any
Governmental Authority having competent jurisdiction has issued a final,
non-appealable Order, decree, ruling or injunction (other than a temporary
restraining order) or taken any other action permanently restraining, enjoining
or otherwise prohibiting the transactions contemplated by this Agreement and
such injunction shall have become final and non-appealable;

(e)by either Buyer or Sellers, upon Notice to the other Party, if the
transactions contemplated at the Closing have not been consummated by August 10,
2016, provided that neither Buyer nor Sellers shall be entitled to terminate
this Agreement pursuant to this Section 12.1(e) if such Person’s breach of this
Agreement has prevented the consummation of the transactions contemplated by
this Agreement; or

(f)by either Buyer or Sellers, upon Notice to the other Party, if Buyer claims
any Defect Amounts (as defined in Exhibit A) validly asserted in any Defect
Notice (as defined in Exhibit A) that exceed by more than $250,000 the sum of
all Title Benefit Amounts (as defined in Exhibit A) validly claimed by Sellers
under Exhibit A.

Section 12.2Effect of Termination(a).

 

(a)If Closing does not occur because Buyer wrongfully failed to tender
performance at Closing, or otherwise breached this Agreement prior to Closing,
and all of the conditions to Closing under Section 10.2 have been satisfied or
waived (other than those conditions involving deliveries at Closing) and Sellers
are ready to close, Sellers shall be entitled to pursue

25

--------------------------------------------------------------------------------

 



any and all rights and remedies to which Sellers may be entitled at law or in
equity and shall be entitled to recover court costs and attorney’s fees in
addition to any other relief to which Sellers may be entitled. In lieu of
termination of this Agreement, Sellers shall be entitled to specific performance
of this Agreement without a requirement to post a bond or other security, it
being specifically agreed that monetary damages may not be sufficient to
compensate Sellers.

(b)If Closing does not occur because Sellers wrongfully failed to tender
performance at Closing, or otherwise breached this Agreement prior to Closing,
and all of the conditions to Closing under Section 10.1 have been satisfied or
waived (other than those conditions involving deliveries at Closing) and Buyer
is ready to close, Buyer shall be entitled to pursue any and all rights and
remedies to which Buyer may be entitled at law or in equity and shall be
entitled to recover court costs and attorney’s fees in addition to any other
relief to which Buyer may be entitled.  In lieu of termination of this
Agreement, Buyer shall be entitled to specific performance of this Agreement
without a requirement to post a bond or other security, it being specifically
agreed that monetary damages may not be sufficient to compensate Buyer.

Section 12.3Other Provisions.  Except for Section 12.2, Section 7.3,  Section
13.7 and Article XVI (excluding Section 16.12) (and the definitions related to
any of the foregoing), this Agreement shall, upon termination hereof pursuant to
Section 12.1, become of no further force or effect.  Nothing in Section
12.2 will relieve any Party to this Agreement of liability for breach of this
Agreement occurring prior to any termination, or for breach of any provision of
this Agreement that specifically survives termination hereunder.  The
Confidentiality Agreement shall not be affected by a termination of this
Agreement.

 

ARTICLE XIII.

ASSUMPTION; INDEMNIFICATION AND WAIVERS

Section 13.1Assumed Obligations.  Without limiting Buyer’s rights to indemnity
under this Agreement and Buyer’s rights under any Title Indemnity Agreement (as
defined in Exhibit A), from and after the Closing Date, Buyer shall assume and
hereby agrees to fulfill, perform, pay and discharge (or cause to be fulfilled,
performed, paid or discharged) the Assumed Obligations.

 

Section 13.2Sellers’ Indemnity  From and after Closing, subject to the
limitations set forth in this Agreement, Sellers shall indemnify, defend and
hold harmless Buyer, its Affiliates and each of their respective officers,
members, managers, partners, directors, employees and representatives (the
“Buyer Indemnified Parties”) against any and all liabilities, obligations,
damages, losses, costs, debts, penalties, fines, expenses (including reasonable
attorneys’ and consultants’ fees and expenses), claims, causes of actions,
payments, charges, judgments and  assessments (collectively “Losses”) incurred
or suffered by the Buyer Indemnified Parties as a result of, relating to or
arising out of:

 

(a)any breach of any representation or warranty contained in Article IV and
Article V of this Agreement made by Sellers as though such representation or
warranty were made as of the Closing Date (except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been made as of such earlier
date);

26

--------------------------------------------------------------------------------

 



(b)the breach of any covenant or agreement made or to be performed by Sellers
under this Agreement; and

(c)the Excluded Assets; and

(d)obligations and liabilities of any kind whatsoever of Sellers arising from or
relating to the Company Assets, whether known or unknown liquidated or
contingent, which are not Assumed Obligations.

In no event shall Sellers have any obligation to provide indemnification for any
matters to the extent accounted for in the Closing Statement or any revised
Closing Statement.  Notwithstanding anything herein to the contrary, Buyer
acknowledges that it has had the opportunity to conduct due diligence and
investigation with respect to the Company Assets, and in no event shall Sellers
have any liability to the Buyer with respect to any breach of any
representation, warranty or covenant under this Agreement to the extent that the
Buyer was aware of such breach as of the Closing Date.

Section 13.3Buyer’s Indemnity.  From and after Closing, subject to the
limitations set forth in this Agreement, Buyer shall indemnify, defend and hold
harmless each Seller, its Affiliates, and each of their respective officers,
members, managers, partners, directors, employees and representatives (the
“Seller Indemnified Parties”) against any and all Losses incurred or suffered by
the Seller Indemnified Parties as a result of, relating to or arising out of:

 

(a)any breach of any representation or warranty made by Buyer in this Agreement
as though such representation or warranty were made as of the Closing Date
(except to the extent that such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been made as of such earlier date);

(b)the breach of any covenant or agreement made or to be performed by Buyer
under this Agreement; and

(c)the Assumed Obligations.

Section 13.4Express Negligence Rule.  THE INDEMNIFICATION AND WAIVER PROVISIONS
IN THIS AGREEMENT SHALL BE ENFORCEABLE REGARDLESS OF WHETHER ANY PERSON
(INCLUDING THE PERSON FROM WHOM INDEMNIFICATION IS SOUGHT) ALLEGES OR PROVES THE
SOLE, CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF THE PERSON SEEKING
INDEMNIFICATION OR THE SOLE OR CONCURRENT STRICT LIABILITY IMPOSED UPON THE
PERSON SEEKING INDEMNIFICATION, EXCEPT IN THE CASE OF GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT BY SUCH PERSON.

 

Section 13.5Limitations on Liability.

 

(a)Except as set forth below, a Buyer Indemnified Party will not be entitled to
indemnity under Section 13.2(b) of this Agreement for Losses with respect to any
individual Claim that does not equal or exceed one hundred thousand Dollars
($100,000) (the “Individual Indemnity Threshold”) and all such Claims that equal
or exceed the Individual Indemnity Threshold must collectively also exceed the
Indemnity Deductible, and thereafter, the Buyer Indemnified Parties

27

--------------------------------------------------------------------------------

 



shall only be entitled to indemnity for the amount in excess of the Indemnity
Deductible, subject to the limitations set forth in this Agreement.  Except as
set forth below, the maximum aggregate liability of Sellers under Section
13.2(b) of this Agreement shall not exceed the Indemnity Cap.  The Indemnity
Deductible and the Indemnity Cap shall not apply to any claim for
indemnification under Section 13.2(a) with respect to any breach of the
Fundamental Representations.

(b)Survival.

(i)Except as otherwise expressly provided herein, the representations,
warranties and covenants of the Parties under this Agreement shall survive the
Closing; provided, however, that:

(a)except for the Fundamental Representations, all other representations and
warranties of Sellers shall survive the Closing for a period of six (6) months;

(b)the Fundamental Representations shall survive the Closing for the period of
the applicable statute of limitations;

(c)all covenants and agreements of Sellers in this Agreement shall survive the
Closing for a period of six (6) months, except for (i) Sellers’ covenants in
Section 3.7 and Article XIV, which shall survive for the applicable statute of
limitations; and (ii) Sellers’ covenants in this Article XIII, which shall
survive the Closing for the period specified in this Article XIII;  

(d)Buyer’s representations and warranties set forth in this Agreement shall
survive the Closing forever; and

(e)all covenants and agreements of Buyer in this Agreement shall survive the
Closing for a period of twelve (12) months, except for (i) Buyer’s covenants in
Section 3.7,  Section 7.3 and Article XIV, which shall survive for the
applicable statute of limitations plus ninety (90) days; (ii) Buyer’s covenants
in Section 15.1, which shall survive for a period of seven (7) years; (iii)
Buyer’s covenants in Section 15.2, which shall survive without limitation as to
duration; and (iv) Buyer’s covenants in this Article XIII, which shall survive
the Closing for the period specified in this Article XIII;

(ii)Subject to Section 13.5(b)(iii) below, the Parties’ respective indemnity
obligations under this Article XIII shall survive as follows:

(a)Sellers’ indemnities in Section 13.2(a) and Buyer’s indemnities in Section
13.3(a) shall terminate as of the termination date of each respective
representation or warranty that is subject to indemnification; provided that if
there is no termination date for a representation or warranty, then the
indemnities provided with respect thereto shall survive the Closing without time
limit;

(b)Sellers’ indemnities in Section 13.2(b) and Buyer’s indemnities in Section
13.3(b) shall terminate as of the termination date of each respective covenant
that is subject to indemnification; provided that if there is no termination
date for a

28

--------------------------------------------------------------------------------

 



covenant, then the indemnities provided with respect thereto shall survive the
Closing without time limit;

(c)Sellers’ indemnities in Section 13.2(c) shall survive the Closing for a
period of twelve (12) months;

(d)Buyer’s indemnities in Section 13.3(c) shall survive the Closing without time
limit; and

(e)Sellers’ indemnities in Section 13.2(d) shall survive the Closing for a
period of six (6) months.

(iii)Any assertion by any Indemnified Party of Losses under this Article XIII
must be made in a Notice delivered to the Indemnifying Party (or not at all) on
or prior to the end of the survival period applicable to such indemnity as
provided above, and the Indemnified Parties’ right to indemnification under this
Article XIII shall be deemed waived and released if not made on or prior to the
end of such survival period.  Notwithstanding the foregoing, there shall be no
termination of any bona fide claim asserted pursuant to the indemnities in this
Article XIII if such bona fide claim is asserted prior to the date of
termination for the applicable indemnity, and with respect to a timely asserted
bona fide claim for indemnification, the Indemnifying Party’s indemnity
covenants under this Article XIII shall survive until performed.

(c)Reductions.  The amount of any Losses subject to indemnification under this
Article XIII shall be reduced or reimbursed, as the case may be, by any
third-party insurance proceeds and third-party recoveries actually received by
the Indemnified Parties with respect to such Losses (net of any expenses or
costs incurred in connection with the claim or collection relating thereto and
any increase in premiums as a result thereof).  The Indemnified Parties shall
use commercially reasonable efforts to collect any amounts available under such
insurance coverage and from such other third-party alleged to have
responsibility.  If an Indemnified Party receives an amount under insurance
coverage or from such third-party with respect to Losses that were the subject
of indemnification under this Article XIII at any time subsequent to
indemnification provided thereunder, then such Indemnified Party shall promptly
reimburse the Indemnifying Party for such amount (net of any expenses or costs
incurred in connection with the claim or collection relating thereto and any
increase in premiums as a result thereof).

(d)Mitigation. Each Indemnified Party shall make reasonable efforts to mitigate
or minimize Losses under this Agreement upon and after becoming aware of any
event or condition which would reasonably be expected to give rise to any Losses
that are indemnifiable under this Article XIII.  If an Indemnified Party fails
to so mitigate an indemnifiable loss under the preceding sentence, the
Indemnifying Party shall have no liability for any portion of such loss that
reasonably could have been avoided had the Indemnified Party made such efforts.

(e)Payment.  Subject to Section 13.5(a), all amounts for which indemnification
is provided under Section 14.1(b) and this Article XIII will be paid in cash in
immediately available Dollar funds upon (i) agreement of Buyer and Sellers with
respect to the amount thereof or (ii) a final, binding and non-appealable
judgment of a court of competent jurisdiction concerning same.

29

--------------------------------------------------------------------------------

 



Section 13.6Procedures.  Claims for indemnification under this Agreement shall
be asserted and resolved as follows:

 

(a)Third-Party Claim.  If any Person entitled to seek indemnification under
Article XIII (an “Indemnified Party”) receives written notice of the assertion
or commencement of any claim asserted against an Indemnified Party by a
third-party (“Third-Party Claim”) in respect of any matter that is subject to
indemnification under Article XIII, the Indemnified Party shall promptly
(i) notify the Party obligated to the Indemnified Party pursuant to this Article
XIII (the “Indemnifying Party”) of the Third-Party Claim and (ii) transmit to
the Indemnifying Party a Notice (a “Claim Notice”) describing in reasonable
detail the nature of the Third-Party Claim, a copy of all papers served with
respect to the Third-Party Claim (if any), the Indemnified Party’s best estimate
of the amount of Losses attributable to the Third-Party Claim and the basis of
the Indemnified Party’s request for indemnification under this
Agreement.  Failure to timely provide such Claim Notice shall not affect the
right of the Indemnified Party’s indemnification hereunder, except to the extent
the Indemnifying Party is prejudiced by such delay or omission.

(b)Indemnifying Party.  Except with respect to Tax Audits described in Section
14.2, the Indemnifying Party shall have the right to defend the Indemnified
Party against such Third-Party Claim.  If the Indemnifying Party notifies the
Indemnified Party that the Indemnifying Party elects to assume the defense of
the Third-Party Claim (such election to be without prejudice to the right of the
Indemnifying Party to dispute whether such claim is an indemnifiable Loss under
this Agreement), then the Indemnifying Party shall have the right to defend such
Third-Party Claim with counsel selected by the Indemnifying Party (who shall be
reasonably satisfactory to the Indemnified Party), by all appropriate
proceedings, to a final conclusion or settlement at the discretion of the
Indemnifying Party in accordance with this Section 13.6(b).  The Indemnifying
Party shall have full control of such defense and proceedings, including any
compromise or settlement thereof; provided that the Indemnifying Party shall not
enter into any settlement agreement or consent to the entry of any judgment with
respect thereto without the written consent of the Indemnified Party (which
consent shall not be unreasonably withheld, conditioned, or delayed) that
(i) does not result in a final resolution of the Indemnified Party’s liability
to the third-party with respect to the Third-Party Claim (including, in the case
of a settlement, an unconditional written release of the Indemnified Party from
all further liability in respect of such Third-Party Claim) or (ii) may
materially and adversely affect the Indemnified Party (other than as a result of
money damages covered by the indemnity).  If requested by the Indemnifying
Party, the Indemnified Party agrees, at the sole cost and expense of the
Indemnifying Party, to cooperate with the Indemnifying Party and its counsel in
contesting any Third-Party Claim which the Indemnifying Party elects to contest
pursuant to this Section 13.6(b), including the making of any related
counterclaim against the Person asserting the Third-Party Claim or any cross
complaint against any Person.  The Indemnified Party may participate in, but not
control, any defense or settlement of any Third-Party Claim controlled by the
Indemnifying Party pursuant to this Section 13.6(b), and the Indemnified Party
shall bear its own costs and expenses with respect to such participation.

(c)Indemnified Party.  Except with respect to Tax Audits described in Section
14.2, if the Indemnifying Party does not notify the Indemnified Party that the
Indemnifying Party elects to defend the Indemnified Party pursuant to Section
13.6(b), then the Indemnified Party shall have the right to defend, and be
reimbursed for its reasonable cost and expense (but only if the

30

--------------------------------------------------------------------------------

 



Indemnified Party is actually entitled to indemnification hereunder) in regard
to the Third-Party Claim with counsel selected by the Indemnified Party (who
shall be reasonably satisfactory to the Indemnifying Party), by all appropriate
proceedings, which proceedings shall be prosecuted diligently by the Indemnified
Party.  In such circumstances, the Indemnified Party shall defend any such
Third-Party Claim in good faith and have full control of such defense and
proceedings; provided, however, that the Indemnified Party may not enter into
any compromise or settlement of such Third-Party Claim if indemnification is to
be sought hereunder, without the Indemnifying Party’s consent (which consent
shall not be unreasonably withheld, conditioned or delayed).  The Indemnifying
Party may participate in, but not control, any defense or settlement controlled
by the Indemnified Party pursuant to this Section 13.6(c), and the Indemnifying
Party shall bear its own costs and expenses with respect to such participation.

(d)Direct Claim.  Any claim by the Indemnified Party on account of Losses that
do not result from a Third-Party Claim (a “Direct Claim”) will be asserted by
giving the Indemnifying Party reasonably prompt Notice thereof, but in any event
not later than thirty (30) days after the Indemnified Party becomes aware of the
events that gave rise to such Direct Claim.  Such Notice by the Indemnified
Party will describe the Direct Claim in reasonable detail, will include copies
of all available material written evidence thereof and will indicate the
estimated amount, if reasonably practicable, of Losses that have been or may be
sustained by the Indemnified Party.  The Indemnifying Party will have a period
of ten (10) Business Days within which to respond in writing to such Direct
Claim.  If the Indemnifying Party does not so respond within such ten (10)
Business Day period, the Indemnifying Party will be deemed to have rejected such
Direct Claim, in which event the Indemnified Party will be free to pursue such
remedies as may be available to the Indemnified Party on the terms and subject
to the provisions of this Agreement.

Section 13.7Waiver of Consequential Damages.  WITH RESPECT TO ANY AND ALL LOSSES
FOR WHICH INDEMNIFICATION MAY BE AVAILABLE HEREUNDER, NO INDEMNIFYING PARTY
SHALL HAVE ANY LIABILITY FOR ANY CONSEQUENTIAL, INDIRECT, PUNITIVE, EXEMPLARY OR
SPECIAL DAMAGES WITH RESPECT TO ANY CLAIM FOR WHICH SUCH INDEMNIFYING PARTY MAY
HAVE LIABILITY PURSUANT TO THIS AGREEMENT; PROVIDED, HOWEVER, THAT THIS WAIVER
SHALL NOT APPLY TO THE EXTENT SUCH CONSEQUENTIAL, INDIRECT, PUNITIVE, EXEMPLARY
OR SPECIAL DAMAGES ARE AWARDED IN A PROCEEDING BROUGHT OR ASSERTED BY A
THIRD-PARTY AGAINST AN INDEMNIFIED PARTY.

 

Section 13.8Waivers and Disclaimers.

 

(a)NO RELIANCE.  BUYER HAS REVIEWED AND HAS ACCESS TO ALL CONTRACTS, DOCUMENTS,
RECORDS AND INFORMATION WHICH IT HAS DESIRED TO REVIEW IN CONNECTION WITH ITS
DECISION TO ENTER INTO THIS AGREEMENT, AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY.  BUYER HAS NOT RELIED UPON ANY REPRESENTATION, WARRANTY,
STATEMENT, ADVICE, DOCUMENT, PROJECTION OR OTHER INFORMATION OF ANY TYPE
PROVIDED BY ANY SELLER, OR ITS AFFILIATES, OR ANY OF THEIR REPRESENTATIVES,
EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLERS SET FORTH IN THIS
AGREEMENT.  IN DECIDING TO ENTER INTO THIS AGREEMENT, AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED

31

--------------------------------------------------------------------------------

 



HEREBY, BUYER HAS RELIED SOLELY UPON ITS OWN KNOWLEDGE, INVESTIGATION AND
ANALYSIS (AND THAT OF ITS REPRESENTATIVES) AND NOT ON ANY DISCLOSURE OR
REPRESENTATION MADE BY, OR ANY DUTY TO DISCLOSE ON THE PART OF SELLERS OR THEIR
AFFILIATES, OR ANY OF THEIR REPRESENTATIVES, OTHER THAN THE REPRESENTATIONS AND
WARRANTIES OF SELLERS SET FORTH IN THIS AGREEMENT.  NOTWITHSTANDING ANYTHING IN
THIS AGREEMENT, NOTHING IN THIS AGREEMENT SHALL RESTRICT OR IN ANY WAY LIMIT
CLAIMS BY THE PARTIES WITH RESPECT TO BREACHES OR CLAIMS BASED UPON FRAUD, AS TO
WHICH THE PARTIES SHALL HAVE ALL OF THEIR RIGHTS OR REMEDIES AT LAW.

(b)LIMITED DUTIES.  ANY AND ALL DUTIES AND OBLIGATIONS WHICH ANY PARTY MAY HAVE
TO THE OTHER PARTY WITH RESPECT TO OR IN CONNECTION WITH THE COMPANY ASSETS,
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY ARE LIMITED TO THOSE IN
THIS AGREEMENT.  THE PARTIES DO NOT INTEND (i) THAT THE DUTIES OR OBLIGATIONS OF
ANY PARTY, OR THE RIGHTS OF ANY PARTY, SHALL BE EXPANDED BEYOND THE TERMS OF
THIS AGREEMENT ON THE BASIS OF ANY LEGAL OR EQUITABLE PRINCIPLE OR ON ANY OTHER
BASIS WHATSOEVER OR (ii) THAT ANY EQUITABLE OR LEGAL PRINCIPLE OR ANY IMPLIED
OBLIGATION OF GOOD FAITH OR FAIR DEALING OR ANY OTHER MATTER REQUIRES ANY PARTY
TO INCUR, SUFFER, OR PERFORM ANY ACT, CONDITION, OR OBLIGATION CONTRARY TO THE
TERMS OF THIS AGREEMENT AND THAT IT WOULD BE UNFAIR, AND THAT THEY DO NOT
INTEND, TO INCREASE ANY OF THE OBLIGATIONS OF ANY PARTY UNDER THIS AGREEMENT ON
THE BASIS OF ANY IMPLIED OBLIGATION OR OTHERWISE.

(c)DISCLAIMER.  THE COMPANY ASSETS BEING TRANSFERRED TO BUYER ARE BEING ACCEPTED
BY BUYER IN THEIR “AS IS, WHERE IS” CONDITION AND STATE OF REPAIR, AND WITH ALL
FAULTS AND DEFECTS, WITHOUT, SUBJECT TO THE EXCEPTION BELOW, ANY REPRESENTATION,
WARRANTY OR COVENANT OF ANY KIND OR NATURE, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MARKETABILITY, QUALITY, CONDITION,
CONFORMITY TO SAMPLES, MERCHANTABILITY AND/OR FITNESS FOR A PARTICULAR PURPOSE,
ALL OF WHICH ARE EXPRESSLY DISCLAIMED BY SELLERS AND WAIVED BY BUYER, EXCEPT FOR
THE REPRESENTATIONS AND WARRANTIES OF SELLERS SET FORTH IN THIS
AGREEMENT.  BUYER RECOGNIZES THAT THE COMPANY ASSETS HAVE BEEN USED FOR OIL AND
GAS DRILLING, COMPLETING, FRACTURING, PRODUCTION, GATHERING, PIPELINE,
TRANSPORTATION, STORAGE AND RELATED OPERATIONS.  PHYSICAL CHANGES IN THE COMPANY
ASSETS AND IN THE LANDS INCLUDED THEREIN MAY HAVE OCCURRED AS A RESULT OF SUCH
USES.  THE COMPANY ASSETS ALSO MAY INCLUDE BURIED PIPELINES AND OTHER EQUIPMENT,
THE LOCATIONS OF WHICH MAY NOT BE KNOWN BY SELLERS OR READILY APPARENT BY A
PHYSICAL INSPECTION OF THE COMPANY ASSETS.  IT IS UNDERSTOOD AND AGREED THAT
BUYER SHALL HAVE INSPECTED PRIOR TO CLOSING (OR SHALL BE DEEMED TO HAVE WAIVED
ITS RIGHT TO INSPECT) THE LEASES, EQUIPMENT, PIPELINES AND THE ASSOCIATED
PREMISES INCLUDED IN THE COMPANY ASSETS AND SATISFIED ITSELF AS TO THEIR
PHYSICAL AND

32

--------------------------------------------------------------------------------

 



ENVIRONMENTAL CONDITION, BOTH SURFACE AND SUBSURFACE, AND THAT BUYER SHALL
ACCEPT ALL OF THE SAME IN THEIR “AS IS, WHERE IS” CONDITION AND STATE OF REPAIR,
AND WITH ALL FAULTS AND DEFECTS, INCLUDING, BUT NOT LIMITED TO, THE PRESENCE OF
NORM AND MAN-MADE MATERIAL FIBERS, SUBJECT TO THE REPRESENTATIONS AND WARRANTIES
OF SELLERS SET FORTH IN THIS AGREEMENT.

(d)ADDITIONAL DISCLAIMERS.  SELLERS MAKE NO REPRESENTATION, COVENANT OR
WARRANTY, EXPRESS, IMPLIED OR STATUTORY, (i) AS TO THE ACCURACY OR COMPLETENESS
OF ANY DATA OR RECORDS DELIVERED TO BUYER WITH RESPECT TO THE COMPANY ASSETS
(INCLUDING, WITHOUT LIMITATION, ANY PROCESSING, REPROCESSING OR OTHER
INTERPRETATION OR ANALYSIS BY SELLERS OR ANY OF THEIR AFFILIATES OF ANY SEISMIC
DATA INCLUDED IN THE COMPANY ASSETS) OR (ii) CONCERNING THE QUALITY OR QUANTITY
OF HYDROCARBON RESERVES, IF ANY, ATTRIBUTABLE TO THE COMPANY ASSETS, OR THE
ABILITY OF THE COMPANY ASSETS TO PRODUCE HYDROCARBONS, OR THE PRODUCT PRICES
WHICH ANY PERSON IS OR WILL BE ENTITLED TO RECEIVE FROM THE SALE OF ANY SUCH
HYDROCARBONS.

Section 13.9Exclusive Remedy and Release.  The indemnification and remedies set
forth in Section 7.3,  Article XIV, this Article XIII,  Exhibit A and any Title
Indemnity Agreement (as defined in Exhibit A) shall constitute the sole and
exclusive post-Closing remedies of the Parties with respect to any breach of
representation or warranty or non-performance of any covenant or agreement
contained in this Agreement.  Except as provided in this Agreement or any Title
Indemnity Agreement (as defined in Exhibit A), if the Closing occurs, each of
Buyer and Sellers hereby waives, releases, acquits, and forever discharges the
other, and all of the Buyer Indemnified Parties or Seller Indemnified Parties,
as applicable, or any other Person acting on behalf of the other, of and from
any and all Losses whatsoever, whether direct or indirect, known or unknown,
foreseen or unforeseen, which such party, as applicable, may have or which may
arise in the future directly or indirectly arising out of the transactions
contemplated hereby, including any of the foregoing that is from or relating to
the possession, use, handling, management, disposal, investigation, remediation,
cleanup, or release of any Hazardous Substances or any Environmental Law
applicable thereto.

 

ARTICLE XIV.

TAX MATTERS

Section 14.1Responsibility for Filing Tax Returns and Paying Taxes.

 

(a)Filing.  Sellers shall, to the extent it has the legal right to, file all Tax
Returns required to be filed by or with respect to the Company Assets for a
Pre-Closing Tax Period that are required to be filed prior to or on the Closing
Date and any Tax Returns that are required to be filed as a result of the sale
of the Company Assets.  If Closing occurs, Buyer shall file all other Tax
Returns required to be filed by or with respect to the Company Assets.

(b)Payment.  Subject to the limitations of Section 14.4 and Section 14.6,
Sellers shall pay Taxes owed and payable by Sellers and the assets and
operations of Sellers at any

33

--------------------------------------------------------------------------------

 



time prior to or on the Closing Date.  Sellers shall indemnify and hold harmless
Buyer and its Affiliates from and against all Taxes (except Taxes that are
included in the calculation of the Buyer’s Credit) with respect to (i) the
Company Assets attributable to any Pre-Effective Date Tax Period or portion of
any Straddle Period prior to and including the Effective Date; (ii) the Excluded
Assets; and (iii) the sale of the Company Assets.  If Closing occurs, Buyer
shall pay all other Taxes owed with respect to any of Company Assets.  Buyer
shall, with respect to any Tax Return for which the Buyer is responsible for
preparing and filing, make the Tax work papers for such Tax Return available for
review by Sellers if the Tax Return is with respect to Taxes for which Sellers
may be liable (in whole or in part) hereunder or under applicable law.  Buyer
shall make such work papers available for review sufficiently in advance of the
due date for filing such Tax Returns to provide Sellers with a meaningful
opportunity to analyze and comment on such Tax Returns and have such Tax Returns
modified before filing.  Any Tax Return which includes or is based on the
Company Assets for any taxable period beginning before and ending after the
Closing Date, and any Tax Return in respect of any Taxes for which Sellers may
be liable (in whole or in part) hereunder shall be prepared in accordance with
past Tax accounting practices used with respect to the Tax Returns in question
(unless such past practices are no longer permissible under the applicable law),
and to the extent any items are not covered by past practices (or in the event
such past practices are no longer permissible under the applicable tax law), in
accordance with reasonable tax accounting practices selected by the filing party
with respect to such Tax Return under this Agreement with the consent (not to be
unreasonably withheld or delayed) of the non-filing party.

(c)Straddle Period.  For purposes of this Agreement, liability for Taxes with
respect to the Company Assets with respect to any Straddle Period shall be
apportioned as follows:  property, ad valorem and similar Taxes assessed with
respect to any Straddle Period shall be apportioned between the Sellers and the
Buyer on a ratable daily basis, and Sellers shall pay any such Taxes for any
Pre-Effective Date Tax Period or portion of the Straddle Period prior to and
including the Effective Date.  All other Taxes shall be apportioned based on an
interim closing of the books of the Company Assets as of the end of the
Effective Time, provided that exemptions, allowances or deductions that are
calculated on an annual basis (including depreciation and amortization
deductions) shall be allocated between the period ending on and including the
Effective Date and the period beginning after the Effective Date in proportion
to the number of days in each period.  If Closing occurs, Buyer and Sellers
shall each timely provide the other with all information and cooperation
reasonably requested by the other to prepare any Tax Return relating to the
Company Assets or the transactions contemplated by this Agreement.

(d)Texas Franchise Taxes.   Notwithstanding any provision of this Agreement to
the contrary, the responsibility for Texas franchise Taxes with respect to the
operations of the Company Assets shall be prorated between Sellers and Buyer as
of the Effective Date, with the Sellers responsible for such Texas franchise
Taxes for all periods on or prior to the Effective Date, and such proration
based on a closing of the books and the operational results of the Company
Assets for the year of the Effective Date, notwithstanding that such Texas
franchise Taxes are payable in a subsequent year.  Parties acknowledge this
transaction is not subject to Texas Franchise Taxes.

Section 14.2Responsibility for Tax Audits.  Sellers shall control any Tax Audit
relating to Taxes for which Sellers are liable pursuant to Section 14.1, and if
Closing occurs, Buyer shall

34

--------------------------------------------------------------------------------

 



control any other Tax Audit relating to Taxes for which Buyer is liable pursuant
to Section 14.1; provided, however, that if a Tax Audit relates to Taxes for
which both Parties could be liable under this Agreement, to the extent
practicable, the Tax items with respect to such Tax Audit will be distinguished
and each Party will have the option to control the defense and settlement of
those Taxes for which it could be so liable, but if any Tax item cannot be
identified as being a liability of only one Party or cannot be separated from a
Tax item for which the other Party is liable, Buyer, at its expense, shall have
the option to control the defense and settlement of the Tax Audit, provided that
Buyer shall keep Sellers notified of any developments in such Tax Audit and
Sellers shall have the right to participate in such Tax Audit at its own
expense; and provided further that no such matter shall be settled without the
written consent of Sellers, not to be unreasonably withheld, delayed or
conditioned.  Buyer and Sellers shall each timely provide the other with all
information and cooperation reasonably requested to defend a Tax Audit with
respect to Taxes relating to the Company Assets or the transactions contemplated
by this Agreement.  Each Party shall provide the other with notice of any
pending or threatened Tax Audits that could adversely affect the other.

 

Section 14.3Tax Refunds.  The Parties shall be entitled to any refund, offset or
credit with respect to Taxes for which the Party is responsible pursuant to
Section 14.1 or Section 14.4.  If a Party receives a refund, offset or credit to
which the other Party is entitled, the Party receiving the refund, offset or
credit shall pay it to the Party entitled to the refund within ninety (90)
Business Days after receipt and usage thereof.

 

Section 14.4Transfer Taxes.  Buyer shall be responsible for and indemnify
Sellers against any state or local transfer, sales, use, stamp, registration or
other similar Taxes resulting from the transactions contemplated by this
Agreement.  The Parties shall reasonably cooperate in good faith to minimize, to
the extent permissible under applicable Law, the amount of any such Taxes.

 

Section 14.5Tax Treatment of Indemnities.  Any indemnity paid by a Party to
another Party pursuant to this Article XIV or Article XIII shall be treated for
federal, state and local income Tax purposes, as an adjustment to the Purchase
Price, unless otherwise required by Law or as agreed by the Parties.

 

Section 14.6Survival and Conflict.  Notwithstanding any provision of this
Agreement to the contrary, the obligations set forth in Article XIV shall
survive Closing for the applicable statute of limitations plus 90
days.  Further, in the event of a conflict between the provisions of this
Article XIV and any other provision of this Agreement, this Article XIV shall
control.

 

ARTICLE XV.

OTHER POST-CLOSING COVENANTS

Section 15.1Books and Records.

 

(a)Delivery of Records.  Sellers shall deliver the Records to Buyer at or as
soon as practicable after the Closing.

(b)Retention.  Sellers may retain copies of any or all of the Records.

35

--------------------------------------------------------------------------------

 



(c)Record Preservation.  Buyer shall preserve and keep a copy of all Records in
Buyer’s possession for a period of at least seven (7) years after the Closing
Date.  After such seven (7) years year period, before Buyer shall dispose of any
such Records, Buyer shall give Sellers at least sixty (60) days’ Notice to such
effect, and Sellers shall be given an opportunity during such period, at its
cost and expense, to remove and retain all or any part of such Records as
Sellers may select.  Buyer shall provide to Sellers, at no cost or expense to
Sellers, full access to such Records as remain in Buyer’s possession and full
access to the properties and employees of Buyer in connection with matters
relating to the business or operations of the Company Assets on or before the
Closing Date and any disputes relating to this Agreement.

Section 15.2Use of Seller Marks.  Buyer acknowledges and agrees that it obtains
no right, title, interest, license or any other right whatsoever to use the
Seller Marks.  Buyer shall, within sixty (60) days after the Closing Date,
remove the Seller Marks from the Company Assets, including signage, and provide
written verification thereof to Sellers promptly after completing such
removal.  Buyer agrees never to challenge Sellers’ (or their Affiliates’)
ownership of the Seller Marks or any application for registration thereof or any
registration thereof or any rights of Sellers or their Affiliates therein as a
result, directly or indirectly, of its ownership of the Company Assets.  Buyer
will not do any business or offer any goods or services under the Seller
Marks.  Buyer will not send, or cause to be sent, any correspondence or other
materials to any Person on any stationery that contains any Seller Marks or
otherwise operate the Company Assets in any manner which would or might
reasonably be expected to confuse any Person into believing that Buyer has any
right, title, interest, or license to use the Seller Marks.

 

ARTICLE XVI.

MISCELLANEOUS

Section 16.1Notices.  Any notice, communication, request, instruction or other
document by any party to another required or permitted hereunder shall be given
in writing and addressed as set forth below.  Any such notice, communication,
request, instruction or other document shall be deemed to have been duly made or
given and the receiving Party charged with notice as follows:  (a) if personally
delivered, when received; (b) if sent by facsimile, with electronic confirmation
of delivery, if sent during normal business hours on a Business Day, and if not
sent during normal business hours on a Business Day, on the next subsequent
Business Day; (c) if mailed certified mail, return receipt requested, on the day
such notice is received, and if such day is not a Business Day, on the next
subsequent Business Day, or (d) if sent by overnight courier, the next Business
Day after placement into the custody of the overnight courier.  All notices
shall be addressed as follows:

 

If to Buyer, to:

A. Blaine Hanks

Gateway Resources U.S.A., Inc.

1821 Arbor Dr.

Bartlesville, Oklahoma 74006

Attention:  A. Blaine Hanks

E-Mail:  gateres@aol.com



36

--------------------------------------------------------------------------------

 



with a copy (which shall not constitute Notice) to:

SEK Energy Operating, LLC.

P.O. Box 55

Benedict, Kansas 66714

Attention:  Douglas L. Lamb

Fax:  620-698-2180

E-Mail:  doug@sekenergy.com

If to Sellers, to:

c/o Sanchez Production Partners LP

1000 Main St., Suite 3000

Houston, Texas  77002

Attention:  Mr. Charles C. Ward, Chief Financial Officer and Secretary

Fax:  (832) 308 - 3720

E-Mail:  Chuck.Ward@sanchezpp.com

with a copy (which shall not constitute Notice) to:

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas  77002

Attention:  Scott Olson

Fax:  (713) 238-7410

E-Mail:  solson@andrewskurth.com

A Party may, by written notice so delivered to the other Parties, change its
address for notice purposes hereunder.

Section 16.2Further Assurances.  Subject to the terms and conditions of this
Agreement, each Party will use its reasonable best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary or
desirable, under applicable Law or otherwise, to consummate the transactions
contemplated by this Agreement.  The Parties agree to execute and deliver such
other documents, certificates, agreements and other writings and to take such
other actions as may be necessary or desirable in order to consummate or
implement expeditiously the transactions contemplated by this Agreement in
accordance with the terms hereof.

 

Section 16.3Fees and Expenses.  Except as otherwise provided in this Agreement,
all fees and expenses, including fees and expenses of counsel, financial
advisors, and accountants, incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such fee
or expense.

 

Section 16.4Assignment.  No Party shall assign this Agreement or any part hereof
without the prior written consent of the other Party.  Subject to the foregoing,
this Agreement shall be binding upon and inure to the benefit of the Parties and
their respective permitted successors and assigns.

 

37

--------------------------------------------------------------------------------

 



Section 16.5Rights and Obligations of Third Parties.  Except for the provisions
of Article XIII, which are intended to be enforceable by the Indemnified
Parties, nothing expressed or implied in this Agreement is intended or shall be
construed to confer upon or give any Person, other than the Parties, any rights,
remedies or obligations under or by reason of this Agreement.

 

Section 16.6Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Any counterpart of this
Agreement may be delivered by fax or an emailed PDF or other image of the
executed signature page hereof.

 

Section 16.7Entire Agreement.  This Agreement (together with the Disclosure
Schedules and exhibits to this Agreement), the Assignment and Assumption
Agreement, and the Confidentiality Agreement constitute the entire agreement
among the Parties with respect to the subject matter herein and therein and
supersede any other agreements, whether written or oral, that may have been made
or entered into by or among any of the Parties or any of their respective
Affiliates relating to the transactions contemplated hereby.

 

Section 16.8Disclosure Schedules.

 

(a)Prior to Closing, Sellers shall have the right to correct, supplement or
amend the Disclosure Schedules with respect to any matter hereafter arising or
discovered which, if existing or known at the date of this Agreement, would have
been required to be set forth or described in the Disclosure Schedules.  Any
such correction, supplement or amendment shall be delivered to Buyer as promptly
as practicable after Sellers obtains Knowledge of such matter or makes such
discovery and in any event no later than three (3) Business Days prior to the
Closing Date.  For all purposes of this Agreement, including for purposes of
determining whether the conditions set forth in Article X have been fulfilled,
the Disclosure Schedules shall be deemed to include only that information
contained therein on the date of this Agreement and shall be deemed to exclude
all information contained in any such correction, supplement, or amendment
thereto; provided, however, that if Closing shall occur, then all matters set
forth on any such addition, supplement or amendment at or prior to Closing shall
be waived and Buyer shall not be entitled to make a claim with respect thereto
pursuant to the terms of this Agreement or otherwise.

(b)Unless the context otherwise requires, all capitalized terms used in the
Disclosure Schedules shall have the respective meanings assigned in this
Agreement.  No reference to or disclosure of any item or other matter in the
Disclosure Schedules shall be construed as an admission or indication that such
item or other matter is material or that such item or other matter is required
to be referred to or disclosed in the Disclosure Schedule.  No disclosure in the
Disclosure Schedules relating to any possible breach or violation of any
agreement or Law shall be construed as an admission or indication that any such
breach or violation exists or has actually occurred. The inclusion of any
information in the Disclosure Schedules shall not be deemed to be an admission
or acknowledgment by Seller, in and of itself, that such information is material
to or outside the ordinary course of the business of the Company or required to
be disclosed on the Disclosure Schedules.

38

--------------------------------------------------------------------------------

 



Section 16.9Amendments.  This Agreement may be amended or modified in whole or
in part, and terms and conditions may be waived, only by a duly authorized
agreement in writing that makes reference to this Agreement and is executed by
each Party.

 

Section 16.10Publicity.  Buyer and Sellers may make a press release or other
public communication or announcement in connection with the execution of this
Agreement, provided that the Person making such release, communication, or
announcement provides the other Party reasonable opportunity to review and
comment on any such release, communication, or announcement.  Except for the
foregoing, all press releases or other public communications of any nature
whatsoever relating to the transactions contemplated by this Agreement, and the
method of the release for publication thereof, shall be subject to the prior
written consent of Buyer and Sellers, which consent shall not be unreasonably
withheld, conditioned, or delayed by such Party.  Nothing herein shall prevent a
Party from publishing such press releases or other public communications as is
necessary to satisfy such Party’s obligations at Law or under the rules of any
stock or commodities exchange after consultation with the other Party.  If a
Party believes it is required to issue or make any press release or
announcement, such Party shall (i) give prompt notice thereof to the other
Party; (ii) allow such other Party reasonable opportunity to review and provide
comments with respect to the content of such press release or announcement; and
(iii) use commercially reasonable efforts to incorporate any reasonable comment
from any other Party prior to any release or announcement.

 

Section 16.11Severability.  If any court of competent jurisdiction holds any
provision of this Agreement invalid or unenforceable, the other provisions of
this Agreement shall remain in full force and effect.  The Parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the Laws governing this Agreement, they shall
take any actions necessary to render the remaining provisions of this Agreement
valid and enforceable to the fullest extent permitted by Law and, to the extent
necessary, shall amend or otherwise modify this Agreement to replace any
provision contained herein that is held invalid or unenforceable with a valid
and enforceable provision giving effect to the intent of the Parties to the
greatest extent legally permissible.

 

Section 16.12Certain Remedies.  Sellers agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed by Sellers prior to Closing or in connection with the consummation of
Closing in accordance with their specific terms or were otherwise breached by
Seller.  It is accordingly agreed that Buyer will be entitled to an injunction
or injunctions to prevent breaches of this Agreement by Sellers prior to Closing
or in connection with the consummation of Closing and to enforce specifically
the terms and provisions hereof against Sellers in any court having
jurisdiction, this being in addition to any other remedy to which Buyer is
entitled at law or in equity, without posting any bond or other
undertaking.  Prior to Closing, Sellers’ remedies for any breach by Buyer of
this Agreement will be limited to those set forth in Section 12.1 and Section
12.2.  After Closing, the Parties will be entitled to any remedy available at
law or in equity for breaches of this Agreement.

 

39

--------------------------------------------------------------------------------

 



Section 16.13Governing Law; Jurisdiction.

 

(a)Law.  This Agreement shall be governed and construed in accordance with the
Laws of the State of Oklahoma, without regard to the Laws that might be
applicable under conflicts of laws principles.

(b)Forum.  The Parties agree that the appropriate, exclusive and convenient
forum for any disputes between any of the Parties hereto arising out of this
Agreement or the transactions contemplated hereby shall be in any state or
federal court in any of the Oklahoma Counties, and each of the Parties hereto
irrevocably submits to the jurisdiction of such courts solely in respect of any
legal proceeding arising out of or related to this Agreement.  The Parties
further agree that the Parties shall not bring suit with respect to any disputes
arising out of this Agreement or the transactions contemplated hereby in any
court or jurisdiction other than the above specified courts.  The Parties
further agree, to the extent permitted by Law, that a final and nonappealable
judgment against a Party in any action or proceeding contemplated above shall be
conclusive and may be enforced in any other jurisdiction within or outside the
United States by suit on the judgment, a certified or exemplified copy of which
shall be conclusive evidence of the fact and amount of such judgment.  Except to
the extent that a different determination or finding is mandated due to the
applicable Law being that of a different jurisdiction, the Parties agree that
all judicial determinations or findings by a state or federal court in Harris
County, Texas, with respect to any matter under this Agreement shall be binding,
subject to applicable appeal rights.

(c)Jurisdiction.  To the extent that any Party has or hereafter may acquire any
immunity from the jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, each
such Party hereby irrevocably (i) waives such immunity in respect of its
obligations with respect to this Agreement and (ii) submits to the personal
jurisdiction of any court described in Section 16.13(b).

(d)Waiver of Jury Trial.  The Parties hereto agree that they hereby irrevocably
waive the right to trial by jury in any action to enforce or interpret the
provisions of this Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 



40

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF this Agreement has been duly executed and delivered by each
of the Parties as of the date first above written.

 

 

SELLERS:

 

 

 

CEP MID-CONTINENT LLC

 

 

 

By:

/s/  Charles C. Ward

 

Name:

Charles C. Ward

 

Title:

Chief Financial Officer

 

 

 

MID-CONTINENT OILFIELD SUPPLY, L.L.C.

 

 

 

By:

/s/  Charles C. Ward

 

Name:

Charles C. Ward

 

Title:

Chief Financial Officer

 

 

 

NORTHEAST SHELF ENERGY, L.L.C.

 

 

 

By:

/s/  Charles C. Ward

 

Name:

Charles C. Ward

 

Title:

Chief Financial Officer

 

 

 

 

 

BUYER:

 

 

 

Gateway Resources U.S.A., Inc.

 

 

 

By:

/s/  A. Blaine Hanks

 

Name:

A. Blaine Hanks

 

Title:

President

 





Signature Page

--------------------------------------------------------------------------------

 



AMENDMENT NO. 1 TO PURCHASE AND SALE AGREEMENT

This AMENDMENT NO. 1 TO PURCHASE AND SALE AGREEMENT (this “Amendment”),
effective as of June 15, 2016, is by and between (i) CEP Mid-Continent LLC, a
Delaware limited liability company (the “Company”), (ii) Mid-Continent Oilfield
Supply, L.L.C., an Oklahoma limited liability company (“Midcon”), (iii)
Northeast Shelf Energy, L.L.C., an Oklahoma limited liability company
(collectively with the Company and Midcon, the “Sellers”) and (iv) Gateway
Resources U.S.A., Inc., an Oklahoma corporation (“Buyer”).  Each Seller and
Buyer is sometimes referred to herein individually as a “Party” and they are
sometimes collectively referred to herein as the “Parties.”

Recitals:

Sellers and Buyer entered into that certain Purchase and Sale Agreement, dated
as of June 15, 2016 (the “Purchase Agreement”), pursuant to which the Parties
agreed that Sellers would sell the Company Assets (as defined therein) to Buyer
on the terms set forth therein.

The Parties desire to amend the descriptions of the Company Assets contained in
the Purchase Agreement to more accurately reflect the Company Assets being
transferred by the Sellers to the Buyer at the Closing, as more fully set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Parties agree as follows:

Section 16.14Definitions.  Capitalized terms used throughout this Amendment and
not defined herein have the meanings ascribed to them in the Purchase
Agreement. 

 

Section 16.15Amendments.  Exhibits C, D, E, F and G to the Purchase Agreement
are hereby amended and replaced in their entirety with the corresponding
exhibits included in Annex A attached hereto.

Section 16.16Continuation.    Except as amended hereby, the Purchase Agreement
shall remain in full force and effect.Section 16.17Governing Law.  This
Amendment shall be governed and construed in accordance with the Laws of the
State of Oklahoma, without regard to the Laws that might be applicable under
conflicts of laws principles.

 

Section 16.18Severability.  If any court of competent jurisdiction holds any
provision of this Amendment invalid or unenforceable, the other provisions of
this Amendment shall remain in full force and effect.  The Parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the Laws governing this Amendment, they shall
take any actions necessary to render the remaining provisions of this Amendment
valid and enforceable to the fullest extent permitted by Law and, to the extent
necessary, shall amend or otherwise modify this Amendment to replace any
provision contained herein that is held invalid or unenforceable with a valid
and enforceable provision giving effect to the intent of the Parties to the
greatest extent legally permissible.

 



Signature Page

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the Parties on July 15, 2016, effective as of the date first above written.

 

SELLERS:

 

 

 

CEP MID-CONTINENT LLC

 

 

 

By:

/s/  Charles C. Ward

 

Name:

Charles C. Ward

 

Title:

Chief Financial Officer

 

 

 

MID-CONTINENT OILFIELD SUPPLY, L.L.C.

 

 

 

By:

/s/  Charles C. Ward

 

Name:

Charles C. Ward

 

Title:

Chief Financial Officer

 

 

 

NORTHEAST SHELF ENERGY, L.L.C.

 

 

 

By:

/s/  Charles C. Ward

 

Name:

Charles C. Ward

 

Title:

Chief Financial Officer

 

 

 

 

 

BUYER:

 

 

 

Gateway Resources U.S.A., Inc.

 

 

 

By:

/s/  A. Blaine Hanks

 

Name:

A. Blaine Hanks

 

Title:

President

 

 

Signature Page

--------------------------------------------------------------------------------